Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 1 of 134 PageID #: 18913
                                                                                   577



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   VOCALIFE LLC,                       )(

      5         PLAINTIFF,                    )(    CIVIL ACTION NO.

      6                                       )(    2:19-CV-123-JRG

      7   VS.                                 )(    MARSHALL, TEXAS

      8                                       )(

      9   AMAZON.COM, INC. and                )(

     10   AMAZON.COM LLC,                     )(    OCTOBER 5, 2020

     11         DEFENDANTS.                   )(    8:30 A.M.

     12                         TRANSCRIPT OF JURY TRIAL

     13                               MORNING SESSION

     14              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16

     17   FOR THE PLAINTIFF:

     18   MR. ALFRED R. FABRICANT
          MR. PETER LAMBRIANAKOS
     19   MR. VINCENT J. RUBINO, III
          MS. AMY PARK
     20   MR. ENRIQUE ITURRALDE
          FABRICANT LLP
     21   230 Park Avenue, 3rd Floor W.
          New York, NY 10169
     22
          MR. SAMUEL F. BAXTER
     23   MS. JENNIFER L. TRUELOVE
          MCKOOL SMITH, P.C.
     24   104 East Houston Street, Suite 300
          Marshall, TX 75670
     25
Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 2 of 134 PageID #: 18914
                                                                                   578



      1   FOR THE DEFENDANTS:

      2   MR. JOSEPH R. RE
          ALAN G. LAQUER
      3   KENDALL M. LOEBBAKA
          JOSHUA J. STOWELL
      4   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      5   Irvine, CA 92614

      6   MR. COLIN B. HEIDEMAN
          KNOBBE, MARTENS, OLSON & BEAR, LLP
      7   925 Fourth Avenue, Suite 2500
          Seattle, WA 98104
      8
          MS. JENNIFER H. DOAN
      9   MR. JOSHUA R. THANE
          MR. KYLE R. AKIN
     10   HALTOM & DOAN
          6500 Summerhill Road, Suite 100
     11   Texarkana, TX 75503

     12   MR. J. DAVID HADDEN
          MR. RAVI RANGANATH
     13   MR. THOMAS JOHN FOX
          FENWICK & WEST LLP
     14   801 California Street
          Mountain View, CA 94041
     15
          MR. DERON R. DACUS
     16   THE DACUS FIRM, PC
          821 ESE Loop 323, Suite 430
     17   Tyler, TX 75701

     18

     19   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     20                          United States District Court
                                 Eastern District of Texas
     21                          Marshall Division
                                 100 E. Houston Street
     22                          Marshall, Texas 75670
                                 (903) 923-7464
     23

     24   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
     25
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 3 of 134 PageID #: 18915
                                                                                       579



08:00:32    1                            P R O C E E D I N G S

08:30:11    2              (Jury out.)

08:30:12    3              COURT SECURITY OFFICER:        All rise.

08:30:12    4              THE COURT:     Be seated, please.

08:30:25    5              Are the parties prepared to read into the record

08:30:28    6   those items from the list of pre-admitted exhibits used

08:30:31    7   during Friday's portion of the trial?

08:30:34    8              MR. AKIN:     Yes, Your Honor.

08:30:35    9              MS. PARK:     Yes, Your Honor.

08:30:36   10              THE COURT:     Please proceed.

08:30:40   11              MS. PARK:     Amy Park for Plaintiff, Vocalife.

08:30:48   12              The following exhibits were used on Friday and are

08:30:51   13   being moved into evidence:       PTX-109, PTX-110, PTX-111, and

08:30:58   14   PTX-130.

08:31:00   15              THE COURT:     Any objection to that rendition from

08:31:02   16   the Defendants?

08:31:03   17              MR. AKIN:     No objection.

08:31:05   18              THE COURT:     Do Defendants have a similar rendition

08:31:08   19   to read into the record?

08:31:08   20              MR. AKIN:     Yes, Your Honor.     Kyle Akin on behalf

08:31:12   21   of Amazon.

08:31:13   22              Amazon moves the following exhibits into evidence

08:31:15   23   that were used last Friday, October 2nd:          DTX-1, DTX-14,

08:31:19   24   DTX-685, DTX-689, DTX-980, and DTX-980A.

08:31:30   25              THE COURT:     All right.     Any objection to that
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 4 of 134 PageID #: 18916
                                                                                       580



08:31:32    1   rendition by the Plaintiff?

08:31:35    2             MS. PARK:     No objection.

08:31:36    3             THE COURT:     Thank you, counsel.

08:31:41    4             We ended Friday with Mr. McAlexander on the

08:31:46    5   witness stand.

08:31:47    6             Is Mr. McAlexander present?

08:31:50    7             If you would, please, return to the witness stand,

08:31:50    8   sir.

08:31:53    9             And, Mr. Rubino, were we in the middle of your

08:31:57   10   direct?

08:31:57   11             MR. RUBINO:     Yes, Your Honor.

08:31:58   12             THE COURT:     If you'd like to go to the podium and

08:32:01   13   prepare to continue.

08:32:02   14             And while he's doing that, Mr. Johnston, if you'd

08:32:09   15   bring in the jury.

08:32:48   16             COURT SECURITY OFFICER:       All rise.

08:32:51   17             (Jury in.)

08:32:53   18             THE COURT:     Welcome back, ladies and gentlemen of

08:33:12   19   the jury.   Please have a seat.

08:33:14   20             When we recessed on Friday evening,

08:33:24   21   Mr. McAlexander was testifying as Plaintiff's technical

08:33:28   22   expert witness.    We'll continue with the direct examination

08:33:32   23   of Mr. McAlexander by the Plaintiff.

08:33:33   24             Mr. Rubino, you may continue your direct

08:33:35   25   examination.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 5 of 134 PageID #: 18917
                                                                                       581



08:33:35    1           JOSEPH MCALEXANDER, III, PLAINTIFF'S WITNESS,

08:33:35    2                             PREVIOUSLY SWORN

08:33:35    3                      DIRECT EXAMINATION CONTINUED

08:33:38    4   BY MR. RUBINO:

08:33:38    5   Q.   Good morning, Mr. McAlexander.

08:33:40    6   A.   Good morning, sir.

08:33:42    7               MR. RUBINO:   If we could please, Mr. Thompson,

08:33:48    8   have Slide Demonstrative 10.       Slide 10, please.

08:33:53    9   Q.   (By Mr. Rubino)      Mr. McAlexander, can you refresh us as

08:33:57   10   to what we were discussing on Friday regarding your

08:33:59   11   analysis?

08:34:00   12   A.   Yes.    We were just starting the claim construction

08:34:02   13   analysis, looking at Claim 1 of the '049 patent.            And we

08:34:07   14   were generally describing what -- what is before you in

08:34:12   15   this slide is a demonstrative that recites the language

08:34:17   16   from the claim.

08:34:18   17               And I have specifically inserted the bracketed

08:34:21   18   letters [A] through [F] so that as I navigate step-by-step

08:34:26   19   through this claim, it would help the jury hopefully to

08:34:31   20   orient or can stay oriented as to exactly where we are in

08:34:37   21   the claim analysis.

08:34:38   22               MR. RUBINO:   Mr. Thompson, if we could have

08:34:41   23   Slide 15, please?

08:34:42   24   Q.   (By Mr. Rubino)      And, Mr. McAlexander, if you could

08:34:45   25   refresh us as to what you were talking about on Friday with
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 6 of 134 PageID #: 18918
                                                                                       582



08:34:49    1   regard to this slide?

08:34:50    2   A.   Yes.    With regard to Slide 15, I have identified the

08:34:52    3   listing of the accused Amazon products and listed in the

08:34:53    4   first row across the top, and these are all Echo-type

08:34:58    5   devices.

08:34:59    6               I've also indicated in the second row the

08:35:01    7   different generations that -- that are respectively

08:35:08    8   associated with each one of these products.

08:35:11    9               I have also in the lower row, the last row,

08:35:13   10   identified some pictures to give you some understanding of

08:35:15   11   what the look is -- look and feel of the product is.

08:35:19   12               And then in the center column, I've identified the

08:35:25   13   type of mic array -- microphone array that is found within

08:35:29   14   each one of these.        And if we look across the products,

08:35:32   15   they go from four microphones to seven microphones to eight

08:35:37   16   microphones in some type of an array.

08:35:41   17   Q.   And, Mr. McAlexander, did you have some physical units

08:35:44   18   that you had inspected, as well?

08:35:47   19   A.   Yes.

08:35:52   20               MR. RUBINO:    Your Honor, if I may approach the

08:35:54   21   witness with the physical exhibits.

08:35:55   22               THE COURT:    You may approach the witness.

08:36:12   23   Q.   (By Mr. Rubino)      Mr. McAlexander, what are the numbers

08:36:14   24   of the exhibits that you're looking at currently?

08:36:16   25   A.   The first is Plaintiff's Exhibit 654, which is a box
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 7 of 134 PageID #: 18919
                                                                                       583



08:36:21    1   that includes the Echo device.

08:36:24    2            And the second is PTX-647, which is a teardown of

08:36:38    3   the Echo Dot Generation 3.

08:36:41    4   Q.   Thank you, sir.

08:36:43    5            You can put those aside for the moment.

08:36:53    6            MR. RUBINO:    May we please have PTX-15 -- 115?

08:36:59    7            THE COURT:    Mr. Rubino, pull the microphone a

08:37:02    8   little closer to you, please.       Thank you.

08:37:05    9   Q.   (By Mr. Rubino)   Sir, did you review any technical

08:37:17   10   documents in preparation or in rendering your opinions?

08:37:19   11   A.   Yes, I did look at a number of technical documents that

08:37:22   12   were produced in this matter.

08:37:24   13   Q.   Is this one of them?

08:37:25   14   A.   PTX-115 is one of them, yes.

08:37:27   15   Q.   And what type of document is this?

08:37:30   16   A.   This document, if you'll notice at the bottom, is a

08:37:36   17   document that comes from a specific website, and so it

08:37:38   18   would be a document that's available to the public through

08:37:40   19   the normal website browser.

08:37:44   20            MR. RUBINO:    If we could take a look at Page --

08:37:56   21   the second page of the document, please.

08:37:58   22   Q.   (By Mr. Rubino)   Can you explain what the top portion

08:38:01   23   of this document refers to?

08:38:02   24   A.   Well, PTX-115, which we are looking at, is a document

08:38:13   25   that is entitled The Audio Front End Architecture For
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 8 of 134 PageID #: 18920
                                                                                       584



08:38:20    1   Sonar.     One of the types of product.      And this is referred

08:38:23    2   to as the audio front end; the AFE is a name that we give

08:38:28    3   it sometimes.

08:38:29    4              And this represents a -- a block diagram that

08:38:33    5   shows the functional groupings of different aspects of

08:38:40    6   the -- the audio front end.

08:38:40    7              And, for instance, you'll notice with this

08:38:42    8   particular one, the top left corner, is -- is the

08:38:46    9   microphone array.     And, in this case, it represents those

08:38:49   10   as dots.     Each dot represents a mic.

08:38:55   11              And there are seven of them that's highlighted by

08:38:58   12   the number in -- in the arrow, that is just to the left --

08:39:01   13   or just to the right of the microphones.

08:39:04   14              And these microphones receive a signal.         They

08:39:10   15   input it into a calibration block.        It goes through a high

08:39:17   16   pass filter block.     The high pass filter block is the one

08:39:20   17   that sets a ground floor of 80 hertz -- 80 hertz.            And

08:39:20   18   anything that's below 80 hertz, it basically filters out.

08:39:25   19   It allows bypass -- allows those signals above 80 hertz to

08:39:29   20   go through.

08:39:29   21              And then it goes into a beamformer aspect, which

08:39:32   22   I'll discuss later.     It also has a block called echo

08:39:36   23   cancellation.     And this is if there is some signal that is

08:39:39   24   not part of what is coming from the target, such as music

08:39:44   25   playing or something that's repeated back through a
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 9 of 134 PageID #: 18921
                                                                                       585



08:39:46    1   speaker, it is able to sense that and cancel that out of

08:39:51    2   the -- out of the formula.

08:39:53    3             And there is other high pass filters that are

08:39:55    4   shown in the center of the screen.        There's a voice

08:39:58    5   activity detector, which is a specific block that is

08:40:01    6   looking for voice activity.

08:40:02    7             And -- and then out of the fixed beamformer,

08:40:08    8   you'll notice there are seven inputs from the microphones

08:40:11    9   into the beamformer.     There are six outputs.        So the

08:40:14   10   beamformer forms six beams from the seven mic inputs.

08:40:21   11             These are then -- the cancellation filtration is

08:40:25   12   placed in there so that the six beams that are

08:40:28   13   filtered that are provided to the main beam selector, and

08:40:32   14   the main beam selector selects one of those six.

08:40:36   15   Q.    Thank you, sir.

08:40:37   16             And is this for a specific version of Amazon's

08:40:43   17   products?

08:40:43   18   A.    This is specifically for the Doppler.

08:40:44   19   Q.    Thank you, sir.

08:40:46   20             And is there another version that you also looked

08:40:49   21   at?

08:40:49   22   A.    Yes, there's also a version called MPAF.

08:40:53   23             MR. RUBINO:   Can we have -- please have

08:40:56   24   Plaintiff's Demonstrative Slide 21?

08:41:01   25   Q.    (By Mr. Rubino)   Sir, is -- is this what you're
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 10 of 134 PageID #: 18922
                                                                                     586



08:41:06    1   referring to as MPAF?

08:41:06    2   A.   Yes, that is correct.     This is an MPAF.       It's also an

08:41:14    3   audio front end, just a different type of source code that

08:41:16    4   is used for this.

08:41:17    5            If you'll notice this -- this particular block

08:41:20    6   diagram represents a two-by-two, so it's a microphone

08:41:25    7   array.   That's four microphones.

08:41:32    8            Each four of these microphones still provide those

08:41:34    9   inputs into the audio front end, and, specifically, from

08:41:38   10   these, it generates eight beams.        The eight beams go

08:41:42   11   through a filtration, and there is a -- again, a selection.

08:41:47   12   So from the eight, you end up with one.

08:41:51   13            So in a similar fashion to what is done in

08:41:54   14   Doppler, the Multi Platform Audio Framework also has some

08:41:58   15   additional features into it, but it -- it basically

08:42:01   16   operates the same.

08:42:01   17   Q.   Thank you, sir.

08:42:04   18            And do you see at the top where it says Donut?             Do

08:42:08   19   you see that?

08:42:08   20   A.   Yes, I see at the top where it says Donut.

08:42:15   21            MR. RUBINO:     And so if we could have Plaintiff's

08:42:17   22   Demonstrative Slide 15, please.

08:42:20   23   Q.   (By Mr. Rubino)    And, sir, which -- which version of

08:42:22   24   the Echo is this document block diagram?

08:42:25   25   A.   That -- the Donut is shown as the 3rd Generation on the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 11 of 134 PageID #: 18923
                                                                                     587



08:42:29    1   Dot.

08:42:29    2   Q.   And which version do you have as a teardown next to

08:42:33    3   you?

08:42:33    4   A.   The teardown for Plaintiff's Exhibit 647 is the Echo

08:42:44    5   Dot 3rd Generation.

08:42:44    6   Q.   That's the same version that you have as a teardown

08:42:47    7   that we were just looking at on the demonstrative?

08:42:49    8   A.   Yes, that's correct.

08:42:49    9   Q.   In addition to the functional diagrams, did you review

08:42:53   10   any code, sir?

08:42:54   11   A.   Yes, I -- I reviewed code that is applicable to both

08:42:58   12   Doppler and MPAF.

08:42:59   13               MR. RUBINO:   If we could please go to Slide 22.

08:43:02   14   Q.   (By Mr. Rubino)      Sir, is this the slide you prepared?

08:43:06   15   A.   Yes, it is.

08:43:07   16   Q.   Can you explain what you've described here?

08:43:09   17   A.   Yes.    In looking through the various code -- source

08:43:13   18   code that was provided to me, the ones that I found to be

08:43:17   19   the most applicable were the -- the specific code modules

08:43:25   20   that were associated, as I show here on this Slide 22, for

08:43:28   21   the audio front end for Doppler.

08:43:30   22               Specifically, there was a modular code associated

08:43:33   23   with the audio front end; another code associated with the

08:43:36   24   fixed beamformer; also the main beam selector; a process

08:43:42   25   Send-in, which is the -- which is the input from the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 12 of 134 PageID #: 18924
                                                                                     588



08:43:45    1   microphone aspect of the module code; and

08:43:51    2   BeamSignalDetectorModule.

08:43:51    3               For the MultiPlatform, I also identified six

08:43:56    4   different code groups, modules that I felt were very

08:43:59    5   applicable to what we're going to be talking about today.

08:44:01    6               The first was a

08:44:07    7   MultiPlatformAudioFramework/Components/Module, and when I

08:44:10    8   used this -- this -- when the code was presented to me, as

08:44:12    9   I mentioned to you before Friday, it was provided in a file

08:44:16   10   format, and so the slash marks just represent going down

08:44:19   11   from the higher directory structure down to the final

08:44:25   12   module.

08:44:25   13               Also, the module for SourceLocalization;

08:44:29   14   FixedBeamFormer; AdaptiveBeamFormer; AEC, or

08:44:38   15   AcousticEchoCanceler; and FilterBank.

08:44:39   16   Q.   Can you show us how these different code modules apply

08:44:45   17   to the different versions you looked at?

08:44:47   18   A.   Yes, I can.

08:44:48   19               MR. RUBINO:   Can we have Demonstrative Slide 23,

08:44:50   20   please, Mr. Thompson?

08:44:52   21   Q.   (By Mr. Rubino)      Can you explain how those code

08:44:55   22   versions apply to the different products, please?

08:44:57   23   A.   Yes.    The Doppler was the first code version that

08:45:00   24   Amazon generated for the Echo products, and they applied --

08:45:03   25   that particular set of code applies to the Amazon Echo 1st
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 13 of 134 PageID #: 18925
                                                                                     589



08:45:12    1   Generation and the Amazon Echo Dot 1st Generation, so there

08:45:16    2   are at least two different types of product configurations

08:45:19    3   that the Doppler code applies to.

08:45:22    4             The MPAF multi platform, by definition it means

08:45:26    5   multi platform, so it can be used across multiple

08:45:30    6   different kinds of devices.

08:45:32    7             And you can see that the remaining products that

08:45:34    8   have been accused in this case fall within the MPAF

08:45:38    9   framework.   And that's the Amazon Echo 2nd and 3rd

08:45:41   10   Generation, the Echo Dot 2nd and 3rd Generation, and also

08:45:47   11   for the Echo Dot Kids the 1st and 2nd generation, the Echo

08:45:55   12   Look, 1st and 2nd Generation for the Echo Show, the Echo

08:45:57   13   Spot, the 1st and 2nd Generation of Echo Plus, and the Echo

08:46:00   14   Studio.   They're all in conformance with the MPAF code.

08:46:04   15   Q.   And, sir, after looking at all this code and the

08:46:07   16   documentary evidence, the teardowns, and in view of the

08:46:10   17   claims, what were -- what were you general conclusions?

08:46:13   18   A.   My general conclusions were, evaluating all of the

08:46:17   19   products, the teardown of the products, the source code,

08:46:19   20   the documents produced in this case, deposition testimony,

08:46:25   21   what I've heard from witnesses in this courtroom, is that

08:46:28   22   each one of the Echo products that is identified that I've

08:46:34   23   listed in Slide 23, practices Claim 1 of the -- of the '049

08:46:43   24   patent.

08:46:43   25   Q.   Will you please look at --
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 14 of 134 PageID #: 18926
                                                                                     590



08:46:51    1            MR. RUBINO:     Will you please go to Slide 24,

08:46:54    2   Mr. Thompson?

08:47:04    3   Q.   (By Mr. Rubino)    Sir, can you show us how the

08:47:07    4   limitations of Claim 1 map to Amazon's Echo products?

08:47:11    5   A.   I can, but because of the amount of information that's

08:47:13    6   included in the claim, I would prefer to go with this

08:47:17    7   line-by-line so that we can -- can look at the various

08:47:20    8   limitations within the claim without having to look at it

08:47:22    9   as a whole.     And at the end, I'll come back and -- and put

08:47:25   10   it together as a whole.

08:47:27   11   Q.   And do you have a series of demonstratives for that?

08:47:30   12   A.   Yes, I've created some demonstratives that will take us

08:47:33   13   step-by-step through the claim.

08:47:35   14            MR. RUBINO:     Can we have the next slide, please,

08:47:37   15   Mr. Thompson?

08:47:39   16   Q.   (By Mr. Rubino)    So, Mr. McAlexander, what are we

08:47:41   17   looking at here in Slide 25?

08:47:43   18   A.   What Slide 25 is highlighting is what is known as the

08:47:48   19   preamble.     The preamble is the introductory portion to a

08:47:51   20   claim.   It sets the stage for what the invention is going

08:47:54   21   to be, which will be found in the steps that follow, but

08:48:00   22   this kind of sets the stage for it.

08:48:03   23            The preamble states:       A method for enhancing a

08:48:07   24   target sound signal from a plurality of sound signals,

08:48:11   25   comprising.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 15 of 134 PageID #: 18927
                                                                                     591



08:48:11    1            And what will follow will be the steps that are

08:48:14    2   required after this comprising preamble.

08:48:15    3   Q.   Is there a construction you applied for this term --

08:48:18    4   this limitation?

08:48:19    5   A.   Yes, there's a construction for the term "target sound

08:48:22    6   signal" that I applied.

08:48:22    7            MR. RUBINO:     Can we have the next slide, please,

08:48:26    8   Mr. Thompson?

08:48:27    9   Q.   (By Mr. Rubino)    How did you apply this construction,

08:48:29   10   sir?

08:48:29   11   A.   The Court has construed the term "target sound signal"

08:48:33   12   to be:   Sound signal from a desired or target sound source.

08:48:37   13            And so whenever I see or observe that word "target

08:48:41   14   sound signal" within the claim, this will be the definition

08:48:43   15   that is applied to it.

08:48:44   16   Q.   And at a high level, how does -- how do the Amazon

08:48:53   17   products -- the accused products satisfy this portion of

08:48:55   18   the claim?

08:48:55   19   A.   Well, the target sound signal itself is -- is something

08:48:59   20   that is provided from the -- the person who is voicing, for

08:49:08   21   instance, the wake word.      And I have a demonstrative that I

08:49:11   22   think will help clearly show this.

08:49:12   23            MR. RUBINO:     Can we go to the next slide, please,

08:49:15   24   Mr. Thompson?    Thank you.

08:49:16   25   A.   So to answer your question in more detail, this is a
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 16 of 134 PageID #: 18928
                                                                                     592



08:49:19    1   slide that comes from Plaintiff's Exhibit 1377.            And,

08:49:24    2   specifically, on the left side is the person who is

08:49:26    3   speaking.    And on the right side of this drawing is -- what

08:49:30    4   is representative is the microphone array.

08:49:34    5              In this particular one, it's showing a -- a two

08:49:38    6   microphone in -- in this arrangement, one being closer to

08:49:41    7   the person who is talking and one being further away.

08:49:44    8              And so, clearly, if a person is speaking -- let me

08:49:58    9   change color here -- if a person is speaking, that person

08:50:01   10   that's speaking is going to generate a voice signal -- a

08:50:05   11   target signal that is going to propagate toward this

08:50:08   12   microphone array -- from the speaker to the microphone

08:50:11   13   array.

08:50:11   14              Now, as that speaker speaks, then that voice is

08:50:15   15   going to be picked up first by the microphone closest to

08:50:21   16   the speaker and then, secondly, by the microphone that's

08:50:23   17   further away.    And so that's what -- the information is

08:50:28   18   here from first to last.

08:50:34   19   Q.   (By Mr. Rubino)    And who's performing this method of

08:50:36   20   Claim 1?

08:50:36   21   A.   The method of Claim 1 is being performed by the user,

08:50:40   22   the end user that is actually using this product, because

08:50:43   23   when they enable the device to operate, they are providing

08:50:50   24   what is necessary to do what is required here for this

08:50:52   25   method of enhancing the target sound signal.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 17 of 134 PageID #: 18929
                                                                                     593



08:50:54    1   Q.   And would this preamble require anything else?

08:50:57    2   A.   No, it does not.       The preamble, basically it's

08:51:04    3   enhancing the target sound signal, and the construct of how

08:51:07    4   it does that is going to be found in the later claim

08:51:10    5   elements.

08:51:11    6               MR. RUBINO:     May we please have Slide 28 --

08:51:22    7   Slide 29, please?

08:51:27    8   Q.   (By Mr. Rubino)      Sir, can you look at what's on

08:51:29    9   Slide 29 and explain what this limitation is to the jury?

08:51:32   10   A.   Yes.    It's a rather long limitation, but I need to read

08:51:38   11   it into the record.       It says -- this is the first one,

08:51:41   12   which I've highlighted as bracketed No. [A] -- bracketed

08:51:47   13   letter [A].

08:51:47   14               And it reads:     Providing a microphone array system

08:51:50   15   comprising an array of sound sensors positioned in a

08:51:53   16   linear, circular, or other configuration, a sound source

08:51:57   17   localization unit, an adaptive beamforming unit, and a

08:52:02   18   noise reduction unit, wherein said sound source

08:52:09   19   localization unit, said adaptive beamforming unit, and said

08:52:13   20   noise reduction unit are integrated in a digital signal

08:52:15   21   processor, and wherein said sound source localization unit,

08:52:17   22   said adaptive beamforming unit, and said noise reduction

08:52:19   23   unit are in operative communication with said array of

08:52:26   24   sound sensors.

08:52:30   25   Q.   Would you like to take this claim in part, sir, this
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 18 of 134 PageID #: 18930
                                                                                     594



08:52:33    1   limitation?

08:52:33    2   A.   I would.   Because the -- the step of providing a

08:52:36    3   microphone array system comprising, and then there are a

08:52:39    4   number of different aspects to that limitation after the

08:52:43    5   word "comprising," so I would like to take this

08:52:45    6   limitation-by-limitation.

08:52:47    7            MR. RUBINO:     Can we have the next slide, please?

08:52:50    8   Thank you, Mr. Thompson.

08:52:52    9   Q.   (By Mr. Rubino)    Sir, what have you -- what have you

08:52:55   10   explained in this demonstrative?

08:52:56   11   A.   What I am showing here in this demonstrative is you

08:52:59   12   will see on the left column the entirety of this first

08:53:03   13   limitation or first step of the claim.          And I've

08:53:05   14   highlighted in yellow a first portion, which I will address

08:53:09   15   now.

08:53:09   16            The first portion is:       Providing a microphone

08:53:15   17   array system comprising an array of sound sensors

08:53:17   18   positioned in a linear, circular, or other configuration.

08:53:21   19            And what I've shown on the right side, by way of

08:53:24   20   an example, is -- when I take, for instance, the Echo

08:53:26   21   device -- this is the Echo 1st Generation device that's

08:53:31   22   shown on the right side of this photograph -- it is tall

08:53:37   23   like a cylinder.

08:53:37   24            When you take it apart, in the top section

08:53:40   25   underneath the -- the particular -- top of the top layer,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 19 of 134 PageID #: 18931
                                                                                     595



08:53:43    1   underneath that top layer, you will find this microphone

08:53:49    2   array.     And this microphone array is a circular board and

08:53:56    3   it sits -- in fact, it's inverted, but it's right

08:53:58    4   underneath the top.

08:53:59    5              And if you look at this microphone array, you'll

08:54:01    6   see microphones.     They're positioned here.        Here's one,

08:54:04    7   two, three, four, five, six, and one in the middle, seven.

08:54:11    8              So these microphones are arranged in a circular

08:54:17    9   array pattern, and they communicate, as I will show later,

08:54:20   10   to a digital signal processor, which is located on a sep --

08:54:23   11   separate board.

08:54:24   12              But in terms for this claim element, this portion

08:54:26   13   of it, the microphone array, as I've shown here, has an

08:54:32   14   array of sound sensors positioned in a circular

08:54:36   15   configuration.

08:54:36   16              And I've also identified at the bottom -- I've

08:54:43   17   also identified at the bottom section here other

08:54:48   18   seven-microphone array systems that go back to that chart

08:54:52   19   where I show all of the different products that are

08:54:54   20   accused.

08:54:54   21              But in addition to the Echo 1st Generation, other

08:54:58   22   devices that use the seven-microphone array is the -- is

08:55:05   23   the Echo 2nd Generation and 3rd Generation -- 3rd

08:55:09   24   Generation, the Echo Dot 1st and 2nd Generation, the Echo

08:55:15   25   Plus 1st Generation and 2nd Generation, as well as the Echo
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 20 of 134 PageID #: 18932
                                                                                     596



08:55:18    1   Studio.      All of these use the circular -- circular

08:55:22    2   seven-microphone array.

08:55:23    3   Q.    Are there any other configurations that you analyzed,

08:55:26    4   sir?

08:55:26    5   A.    Yes, there are several other configurations.

08:55:29    6                MR. RUBINO:   Can we please go to the next slide,

08:55:31    7   Mr. Thompson?

08:55:35    8   Q.    (By Mr. Rubino)      Mr. McAlexander, are these some of the

08:55:38    9   other configurations?

08:55:41   10   A.    Yes.    As I identified on the slide -- the slide of the

08:55:46   11   accused products, there are also products that use a

08:55:49   12   four-microphone array.

08:55:50   13                And what I'm showing here, by way of example, is

08:55:53   14   the circular array from the Echo Dot 3rd Generation which

08:56:00   15   is associated with Plaintiff's Exhibit 647 here.

08:56:02   16                In this particular type of arrangement, it's also

08:56:06   17   circular, but they use four microphones instead of seven.

08:56:09   18   And they're located here, one, two, three, and four.

08:56:14   19                And the other four-microphone arrays that I've

08:56:17   20   identified include the Echo Dot 3rd Generation, the Echo

08:56:29   21   Kids 1st and 2nd Generation, and the Echo Spot and the Echo

08:56:34   22   Look.

08:56:34   23   Q.    Are there any other configurations that you've looked

08:56:38   24   at?

08:56:38   25   A.    Yes, there's also an eight-microphone arrangement.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 21 of 134 PageID #: 18933
                                                                                     597



08:56:42    1               MR. RUBINO:   Can we have the next slide, please,

08:56:44    2   Mr. Thompson?

08:56:46    3   Q.   (By Mr. Rubino)      Mr. McAlexander, is this the eight

08:56:49    4   configuration that you're referring to?

08:56:51    5   A.   Yes.    This one that's being shown is the

08:56:55    6   eight-microphone rectangular array from the Echo Show.             It

08:56:58    7   also applies -- this is the Echo Show 2nd Generation.             It

08:57:02    8   also applies to the Echo Show 1st Generation.

08:57:05    9               And this particular arrangement uses eight

08:57:08   10   microphones.     In this case it's in a rectangular array, and

08:57:12   11   they're located on this rectangular board.           And I will

08:57:14   12   circle the eight microphones located here.

08:57:25   13   Q.   Sir, does this first portion of Limitation 1[A] require

08:57:32   14   anything further?

08:57:33   15   A.   No, it does not.

08:57:33   16   Q.   How about the next portion of the limitation, can you

08:57:36   17   please read that into the record?

08:57:38   18   A.   The next portion, if I can have Slide 24 -- or 34.

08:57:58   19   Thank you.

08:57:58   20               A sound source localization unit, an adaptive

08:58:01   21   beamforming unit, and a noise reduction unit, wherein said

08:58:05   22   sound source localization unit, said adaptive beamforming

08:58:07   23   unit, and said noise reduction unit are integrated in a

08:58:10   24   digital signal processor.

08:58:10   25   Q.   Is there a construction that you applied for this term,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 22 of 134 PageID #: 18934
                                                                                     598



08:58:13    1   sir?

08:58:13    2   A.   Yes, there's a construction for digital signal

08:58:17    3   processor.

08:58:17    4               MR. RUBINO:   Can we please go back to Slide 33,

08:58:20    5   Mr. Thompson?      Thank you.

08:58:21    6   Q.   (By Mr. Rubino)      Is this the construction you were

08:58:23    7   referring to, sir?

08:58:24    8   A.   Yes, it is.    The construction for digital signal

08:58:29    9   processor is:      Microprocessor that is specialized for

08:58:36   10   mathematical processing of digital signals.

08:58:38   11               So as I stated before, any time in the claim where

08:58:42   12   the word "digital signal processor" occurs, this is the

08:58:44   13   definition that applies.

08:58:46   14               MR. RUBINO:   Can we have Slide 34 again, please,

08:58:49   15   Mr. Thompson?      Thank you.

08:58:51   16   Q.   (By Mr. Rubino)      Sir, can you explain how you found

08:58:53   17   that in the products?

08:58:54   18   A.   Yes.    The number of the documents I reviewed, as well

08:58:59   19   as my own personal teardown of the accused products,

08:59:02   20   identified the microphone array that was located on the

08:59:04   21   board that I've already identified to the Court.            And then

08:59:07   22   I looked at what the output of the array is -- is

08:59:11   23   communicating to.      And in each case, the array communicates

08:59:15   24   to a digital signal processor.

08:59:20   25               What I have identified here on the right side of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 23 of 134 PageID #: 18935
                                                                                     599



08:59:24    1   Slide 34 are the digital signal processors that are found

08:59:27    2   in the various products.

08:59:28    3               As an example, the Echo 1st Generation and the

08:59:31    4   Echo Dot 1st Generation use a Texas Instruments digital

08:59:36    5   signal processing chip labeled as the DM3735.

08:59:40    6               For the Echo 2nd Generation and the Echo Dot 2nd

08:59:44    7   Generation, the Echo Spot, and the Echo Show 5, they use a

08:59:49    8   digital signal processor that is identified as a MediaTek

08:59:53    9   MT8163 device.

08:59:54   10               In the third line, I've identified the MediaTek

09:00:01   11   MT8516 digital signal processor that is used for the Echo

09:00:04   12   Plus 1st and 2nd Generation and the Echo Studio.

09:00:07   13               In the fourth row, I've identified for the Echo

09:00:15   14   Dot 3rd Generation and the Echo Dot Kids Versions 1st and

09:00:19   15   2nd Generation the MediaTek MT7658 device.

09:00:24   16               And, lastly, at the bottom, for the Echo Look in

09:00:27   17   both the 1st and 2nd Generation of the Echo Show, I have

09:00:35   18   identified the digital signal processor that is known as

09:00:35   19   the Intel Cherry Trail T3.       It's also identified as the

09:00:42   20   Atom X5-Z850 device.

09:00:47   21   Q.   Sir, do you have any other sources that you've looked

09:00:50   22   at to confirm that these are digital signal processors?

09:00:54   23   A.   Yes.    For each one of these devices, I've also

09:00:57   24   identified what's called manufacturer specifications.

09:01:03   25   The -- the producer of these devices provides to the public
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 24 of 134 PageID #: 18936
                                                                                     600



09:01:07    1   specification sheets that's sometimes referred to as data

09:01:11    2   sheets, but it provides the specifics of the device, how

09:01:14    3   it's configured, how it's packaged, how it's -- what kind

09:01:18    4   of timing signals you provide to it, where you connect to

09:01:20    5   it for input and output.       So it basically just describes

09:01:23    6   the overall operation of the device.

09:01:26    7            MR. RUBINO:     Can we have Slide 35, please,

09:01:28    8   Mr. Thompson?     Thank you.

09:01:29    9   Q.   (By Mr. Rubino)    Can you explain what -- what this is,

09:01:34   10   sir?

09:01:34   11   A.   As I had described earlier, the MT8516 is one -- by way

09:01:41   12   of example, this is the digital signal processing device

09:01:44   13   that's used for the Echo Plus 1st and 2nd Generation and

09:01:50   14   the Echo Show.     And this is a copy of one of the pages out

09:01:54   15   of the MT8516 sheet.

09:01:56   16            And if you'll notice, this is also from MediaTek,

09:02:00   17   so they're the ones who produced the device.           And the

09:02:06   18   MT8516 is defined as a highly integrated, application

09:02:10   19   processing platform.

09:02:11   20            And if you will notice, in the second paragraph,

09:02:17   21   it states that:     MediaTek's unique PowerAQ tool provides an

09:02:21   22   easy GUI -- that's graphical user interface -- for

09:02:26   23   signal -- for signal flow design and audio parameter

09:02:29   24   tuning, removing the need for an additional DSP.

09:02:32   25            So they have embedded digital signal processing
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 25 of 134 PageID #: 18937
                                                                                     601



09:02:35    1   capability on this device itself, so there's no need for a

09:02:39    2   separate DSP chip.

09:02:41    3   Q.   Sir, have you ever heard of something called Neon?

09:02:45    4   A.   Yes, I have.

09:02:46    5   Q.   In the context of digital signal processors?

09:02:48    6   A.   Yes, I have.    In fact, for the MT8516 device, if you'll

09:02:53    7   notice in the third row -- the third paragraph, it states

09:02:57    8   that:   The MT8516 integrates a quad-core, 64-bit ARM

09:03:07    9   Cortex-A.

09:03:08   10               Cortex-A, by definition according to ARM, includes

09:03:12   11   the Neon.

09:03:13   12               MR. RUBINO:   Can we have Slide 36, please,

09:03:15   13   Mr. Thompson?     Thank you.

09:03:17   14   Q.   (By Mr. Rubino)      Sir, can you explain what -- what that

09:03:22   15   Neon is in the context of ARM?

09:03:25   16   A.   Yes.    I had mentioned that the ARM Cortex-A series,

09:03:30   17   which was the previous slide, includes the Neon device.

09:03:37   18   And the Neon device shows to be an advanced single

09:03:41   19   instruction multiple data architecture extension for the

09:03:46   20   ARM Cortex-A series.

09:03:48   21               And so this, according to the second sentence, the

09:03:50   22   ARM Neon accelerates audio, encoding, and so forth.             Neon

09:03:56   23   also accelerates signal processing algorithms and functions

09:04:02   24   to speed up applications such as audio processing.

09:04:06   25   Q.   Sir, how does -- how does Amazon use this Neon
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 26 of 134 PageID #: 18938
                                                                                     602



09:04:12    1   architecture?

09:04:12    2   A.   The Neon architecture is embedded in the Cortex-A,

09:04:22    3   which is part of the ARM core.        ARM core is basically the

09:04:27    4   processing -- the high-end processing structure that's

09:04:28    5   built into this device.

09:04:29    6               And so Amazon uses this because the information

09:04:33    7   that is provided to it from the microphones, the samples

09:04:38    8   that are taken from the microphone for the voice that is

09:04:42    9   spoken, are provided as inputs to this digital signal

09:04:45   10   processing chip.     And it is the Neon aspect of the ARM

09:04:50   11   core, that actually provides the handling of this

09:04:56   12   information.

09:04:56   13   Q.   And does this limitation require anything else, sir,

09:04:58   14   this portion of the limitation?

09:05:00   15   A.   No, sir, it does not.

09:05:06   16               MR. RUBINO:   May we please proceed to Slide 37,

09:05:09   17   Mr. Thompson?

09:05:10   18   Q.   (By Mr. Rubino)      And Mr. McAlexander, can you read the

09:05:13   19   final portion of Limitation 1[A]?

09:05:17   20   A.   Yes.    The final portion is:     And wherein said sound

09:05:21   21   source localization unit, said adaptive beamforming unit,

09:05:22   22   and said noise reduction unit are in operative

09:05:24   23   communication with said array of sound sensors.

09:05:26   24               And what I'm showing here by way of example is the

09:05:32   25   four-microphone array board.       This would apply to the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 27 of 134 PageID #: 18939
                                                                                     603



09:05:35    1   seven-microphone array or the eight-microphone rectangular,

09:05:43    2   any one of those.     But I will describe in more detail later

09:05:47    3   how the sound source localization unit, the adaptive

09:05:48    4   beamforming unit, and the noise -- noise reduction unit

09:05:50    5   operate within this digital signal processor.

09:05:52    6            But for purposes of this particular claim

09:05:54    7   limitation, it just says that those particular operative

09:05:59    8   structures -- the code that's operating and executing the

09:06:03    9   digital signal processor located in the middle of this

09:06:05   10   board is in operative communication with each of the

09:06:10   11   microphones.

09:06:15   12            And the -- if you trace the signals themselves on

09:06:18   13   the -- on this particular board, you will find that the --

09:06:23   14   the signals that are propagated from the microphones do, in

09:06:28   15   fact, communicate to the digital signal processor, and then

09:06:31   16   they're handled by the code that's executed on that digital

09:06:33   17   signal processor.

09:06:40   18   Q.   Sir, does this portion of the limitation require

09:06:43   19   anything further?

09:06:44   20   A.   No, it does not.

09:06:45   21   Q.   And so this limitation starts with the word

09:06:52   22   "providing."   Do you see that?

09:06:53   23   A.   Yes, I see that.

09:06:55   24   Q.   Now, who's doing the providing here?

09:06:57   25   A.   The end user who is using the device is doing the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 28 of 134 PageID #: 18940
                                                                                     604



09:07:00    1   providing.

09:07:01    2               MR. RUBINO:   Can we go to Slide 38, please,

09:07:05    3   Mr. Thompson?

09:07:06    4   Q.   (By Mr. Rubino)      Can you explain that to the jury,

09:07:08    5   please?

09:07:08    6   A.   Yes.    As informed -- as the public is informed by

09:07:15    7   Amazon, this is one of the documents that shows this.             This

09:07:18    8   is from Plaintiff's Exhibit 1372.

09:07:20    9               And Amazon is instructing the public, the end

09:07:25   10   user, that this is how you set up your Echo.           Basically, it

09:07:29   11   says plug it in.     And so plug it in, run the app,

09:07:34   12   everything is ready to go.

09:07:35   13               And so the only thing that's required is to speak

09:07:38   14   the wake word.     When you speak the wake word, that's

09:07:40   15   exactly where the invention that -- of the '049 takes place

09:07:45   16   is that -- is there a response to that wake word in the

09:07:48   17   inventive way.

09:07:50   18               So the person who is installing and using this

09:07:53   19   system has been informed by Amazon to turn it on and use it

09:07:58   20   in a way that they specify, and when they do so, they are

09:08:02   21   provide -- they are doing the providing step.

09:08:06   22   Q.   Sir, in the context of this first claim limitation, you

09:08:10   23   said you looked at technical specifications; is that right?

09:08:13   24   A.   Yes, that's correct.

09:08:17   25               MR. RUBINO:   And if we could have Plaintiff's 441,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 29 of 134 PageID #: 18941
                                                                                     605



09:08:28    1   please.   441, please.     Thank you, Mr. Thompson.

09:08:31    2   Q.   (By Mr. Rubino)    What kind of a document is this, sir?

09:08:36    3   A.   This is -- it's identified as Project Biscuit, and it's

09:08:42    4   a development commitment document, so it would be an

09:08:45    5   internal document that was generated with regard to the

09:08:50    6   Biscuit project.

09:08:50    7   Q.   And is this one of those types of technical

09:08:53    8   specifications you looked at?

09:08:54    9   A.   Yes, this is one of the tech -- technical

09:08:57   10   specifications that were provided.         And this particular

09:08:59   11   document comes from Amazon Lab126, which was identified as

09:09:06   12   part of their research that's part of Amazon.

09:09:10   13             MR. RUBINO:    Can we please have PTX-321?         Thank

09:09:14   14   you, Mr. Thompson.

09:09:20   15   Q.   (By Mr. Rubino)    And, additionally, what type of

09:09:22   16   document is this, sir?      Is this one of those documents as

09:09:26   17   well?

09:09:26   18   A.   This is a document identified for the Bishop -- by the

09:09:30   19   way, the Biscuit was the 2nd Generation Echo Dot.            The

09:09:31   20   Bishop that we're referring to here is the 2nd Generation

09:09:36   21   Echo Show.

09:09:37   22   Q.   Thank you, sir.

09:09:39   23             Ans so for this claim limitation --

09:09:41   24             MR. RUBINO:    If we can go back to the

09:09:43   25   demonstratives.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 30 of 134 PageID #: 18942
                                                                                     606



09:09:44    1   Q.   (By Mr. Rubino)    -- does it require anything further,

09:09:47    2   sir?

09:09:47    3   A.   No, it does not.

09:09:48    4            MR. RUBINO:     Can we have Slide 39, please?         May we

09:09:58    5   please go to Slide 40, Mr. Thompson?

09:10:05    6   Q.   (By Mr. Rubino)    Mr. McAlexander, can you please read

09:10:08    7   Limitation [B] into the record?

09:10:10    8   A.   Receiving said sound signals from a plurality of

09:10:14    9   disparate sound sources by said sound sensors, wherein said

09:10:20   10   received sound signals comprise said target sound signal

09:10:23   11   from a target sound source among said disparate sound

09:10:28   12   sources and ambient noise signals.

09:10:32   13   Q.   And what does this limitation require, sir?

09:10:36   14   A.   It requires that the -- basically, the way it operates,

09:10:40   15   the microphone array is going to receive sound signals, and

09:10:44   16   we've already identified the fact that the products have a

09:10:47   17   microphone array.      So this is the receiving aspect.         It's

09:10:48   18   receiving sound signals that are generated.

09:10:49   19            And it states that the sound signals are going to

09:10:52   20   be a combination of the target sound signal, in other

09:10:55   21   words, the one you're really looking for.          If the person

09:10:57   22   speaking the wake word, that's the one you want to

09:11:00   23   discriminate and find out of all the signals that are

09:11:03   24   coming in.

09:11:04   25            But of the signals that are being in -- that are
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 31 of 134 PageID #: 18943
                                                                                     607



09:11:07    1   coming in or being received by the Amazon device, there are

09:11:09    2   going to be other sound sources, such as I described

09:11:14    3   Friday.   There's going to be ambient sound sources, sound

09:11:19    4   from, for instance, the 60-cycle hum from the electrical

09:11:23    5   lights that are on.     We had a quiet time on Friday where

09:11:26    6   you could literally hear what the lights were doing.

09:11:29    7             So there's going to be ambient noise in the

09:11:32    8   environment.    Air conditioning provides an ambient noise.

09:11:35    9             And there are also disparate sound sources.           These

09:11:38   10   are -- can be represented as other major sound sources.

09:11:43   11   For instance, one person speaking the wake word but may be

09:11:46   12   standing around in the same room as another person talking.

09:11:49   13   Well, that's another verbal sound, but it's not the target

09:11:55   14   sound signal.

09:11:55   15             So there can be disparate sources or ambient

09:11:55   16   sources, and the key for this invention is how to detect

09:11:58   17   and pull out the specific target sound signal.

09:12:03   18   Q.   Is there a construction in this term, sir?

09:12:08   19             MR. RUBINO:    If we could have Slide 26, please.

09:12:12   20   A.   It is the same one word that we talked about in the

09:12:14   21   preamble, the target sound signal.         Again, any time you see

09:12:19   22   the word target sound -- target sound signal, the

09:12:21   23   definition for that term is:       Sound signal from a desired

09:12:25   24   or target sound source.

09:12:27   25             Such as an example that I'm using, if a person who
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 32 of 134 PageID #: 18944
                                                                                     608



09:12:31    1   is infringing this claim is speaking the wake word, the

09:12:36    2   speaking of the wake word, the wake word is the -- is the

09:12:39    3   target sound signal.

09:12:42    4               MR. RUBINO:   Can we please go back to Slide 41,

09:12:45    5   Mr. Thompson?     Thank you.

09:12:48    6   Q.   (By Mr. Rubino)      Sir, can you -- can you show us any

09:12:52    7   evidence of when this limitation is met?

09:12:54    8   A.   Yes.    This is -- I'll call it an indication that the

09:13:02    9   claim is being practiced.       For instance, if -- if I look at

09:13:06   10   any one of these Amazon products, as I'm showing here,

09:13:12   11   around the top where the -- remember, at the top of the

09:13:16   12   cylinder, I said underneath it is the microphone, but if

09:13:19   13   you look at the top, there's also some holes or openings

09:13:24   14   around that circle.

09:13:26   15               And there's also a ring of lights.       In fact,

09:13:30   16   there's 12 LEDs in some of these models that are in a

09:13:34   17   circular array in the same general vicinity as the

09:13:39   18   microphones.

09:13:39   19               And so when you speak and the Amazon device

09:13:42   20   detects speech, detects something that is happening, it

09:13:46   21   will immediately light this ring up.         It will -- it will

09:13:50   22   light it up into a darker blue color.         And when it

09:13:54   23   immediately, very quickly discerns the direction of the

09:14:00   24   targeted sound signal, for instance, the wake word, when it

09:14:04   25   detects that wake word and the direction it's coming from,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 33 of 134 PageID #: 18945
                                                                                     609



09:14:07    1   that particular portion of the light ring will turn to a

09:14:11    2   lighter blue.

09:14:12    3               So if you'll notice in this example that I'm

09:14:14    4   showing, you'll see the darker color of the ring, but

09:14:17    5   you'll also see on the left side -- you will also see on

09:14:26    6   the left side here the blue has turned to a lighter blue.

09:14:36    7               And so that is an indication of the fact that the

09:14:39    8   system has made the decision -- has gone through the

09:14:41    9   process to determine the direction from which that wake

09:14:45   10   word is coming and has turned the light on in the direction

09:14:47   11   of the user.

09:14:48   12               So if you're actually using this device, you will

09:14:51   13   see it when you speak the wake word, the Amazon light ring

09:14:55   14   will light up, and then it will turn light blue in the

09:14:57   15   direction that you're talking from.

09:15:01   16   Q.   Sir, did you look at any technical specifications or

09:15:04   17   source code for this limitation?

09:15:05   18   A.   Yes, I did.

09:15:07   19   Q.   And did you find this limitation there, as well?

09:15:10   20   A.   Yes, I did.

09:15:12   21               MR. RUBINO:   Can we have PTX-12, please?

09:15:15   22   Q.   (By Mr. Rubino)      Mr. McAlexander, is this one of those

09:15:24   23   documents that you looked at in rendering your opinions?

09:15:26   24   A.   Yes.    PTX-12 is another document produced by Amazon's

09:15:30   25   Lab126, and this particular document is identified as the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 34 of 134 PageID #: 18946
                                                                                     610



09:15:35    1   audio front end, AFE, architecture for the Biscuit, the

09:15:40    2   Sonar, and the Knight.

09:15:42    3               MR. RUBINO:    Can we go to Page 6, please,

09:15:46    4   Mr. Thompson?

09:15:48    5   Q.   (By Mr. Rubino)      Mr. McAlexander, does this figure show

09:15:49    6   anything related to your analysis for this claim

09:15:51    7   limitation?

09:15:52    8   A.   Yes.    At the top of this page, which is -- I did not

09:16:01    9   catch the page number -- Page 6 of 12, which is Amazon's

09:16:10   10   Bates Stamp No. 6283 at the bottom right.            So if we look at

09:16:14   11   Figure 1, it's a system block diagram for the audio front

09:16:18   12   end for the Doppler, which is the one that applies to the

09:16:21   13   original Echo and the Echo Dot products.

09:16:24   14               And we'll see on the -- on the upper left side

09:16:31   15   the -- the seven-microphone array.         And the

09:16:33   16   seven-microphone array picks up that signal and picks up

09:16:39   17   the signals and provides it in an instruction called

09:16:44   18   Send-in in the code, and that basically provides the input

09:16:47   19   to the system.     So this highlights receiving sound signals

09:16:52   20   according to what the claim requires.

09:17:00   21   Q.   Did you look at any documents for the MPAF, as well?

09:17:02   22   A.   Yes, I did.

09:17:03   23               MR. RUBINO:    Can we have PTX-115, please?       Thank

09:17:06   24   you, Mr. Thompson.        Can we go to Page 2, please?      Sorry,

09:17:20   25   Page -- Page 3.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 35 of 134 PageID #: 18947
                                                                                     611



09:17:22    1   Q.   (By Mr. Rubino)      Sir, does this document show you

09:17:24    2   anything about this limitation, Limitation [B] for the MPAF

09:17:32    3   products?

09:17:32    4   A.   Yes.    This particular one is the -- the audio front end

09:17:41    5   as shown here for the Sonar, which is the next generation.

09:17:44    6   It's an MPAF-type system.       And just as in the Doppler,

09:17:48    7   you'll see, once again, the microphone array providing an

09:17:52    8   input using Send-in into the system itself.

09:17:56    9               And so, once again, this document at this

09:18:03   10   diagrammatic level shows that there is, in fact, a

09:18:07   11   receiving component to the accused products.

09:18:09   12   Q.   Thank you, sir.

09:18:09   13               And does this limitation, Limitation 1[B] require

09:18:16   14   anything further?

09:18:17   15   A.   No, it does not.

09:18:18   16               MR. RUBINO:   Can we turn to Slide 42, please,

09:18:22   17   Mr. Thompson?

09:18:22   18   Q.   (By Mr. Rubino)      So next is Limitation 1[C].       Can you

09:18:28   19   please read that limitation into the record, sir?

09:18:30   20   A.   Yes.    Limitation 1[C] states:     Determining a delay

09:18:38   21   between each of said sound sensors and an origin of said

09:18:42   22   array of said sound sensors as a function of distance

09:18:44   23   between each of said sound sensors and said origin, a

09:18:48   24   predefined angle between each of said sound sensors and a

09:18:53   25   reference axis, and an azimuth angle between said reference
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 36 of 134 PageID #: 18948
                                                                                     612



09:18:58    1   axis and said target sound signal, when said target sound

09:19:02    2   source that emits said target sound signal is in a

09:19:06    3   two-dimensional plane, wherein said delay is represented in

09:19:10    4   terms of a number of samples -- excuse me -- is represented

09:19:14    5   in terms of number of samples, and wherein said

09:19:16    6   determination of said delay enables beamforming for said

09:19:21    7   array of sound sensors in a plurality of configurations.

09:19:25    8   Q.   Sir, at a high level, how is that claim limitation met?

09:19:30    9   A.   The determine -- the determining a delay steps is for

09:19:34   10   purpose of enabling beamforming.        And so there's

09:19:37   11   beamforming algorithms that are provided within each one of

09:19:39   12   the Doppler and MPAF code that, when executed by the

09:19:45   13   digital signal processor, performs this step of determine a

09:19:50   14   delay.   And it basically is -- is following a -- a -- a

09:19:55   15   filter-and-sum technique for forming -- beamforming.             And

09:19:59   16   I'll show you in more detail how that works.

09:20:03   17   Q.   Sir --

09:20:04   18            MR. RUBINO:     If we could go to Slide -- to

09:20:07   19   PTX-1377, please, at Page 60.       Next page, please.       Thank

09:20:19   20   you, Mr. Thompson.

09:20:21   21   Q.   (By Mr. Rubino)    Mr. McAlexander, is this one of the

09:20:23   22   slides we looked at earlier?

09:20:24   23   A.   It is -- that is correct.      It is -- it is showing, in

09:20:28   24   this, case six different microphones in array.

09:20:32   25   Q.   Does this depiction indicate anything to you about the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 37 of 134 PageID #: 18949
                                                                                     613



09:20:36    1   determination of a delay limitation?

09:20:38    2   A.   It does because the -- this is the indication, as I

09:20:49    3   mentioned before, is that when a sound is emanating from

09:20:54    4   the person on the left of this diagram, that sound is going

09:20:56    5   to be basically broadcast in a lot of different directions

09:21:00    6   so that people in different parts of the room can hear.

09:21:05    7             But in terms of where the Amazon device is

09:21:08    8   located, it's going to pick up the sound signal that is

09:21:11    9   targeted from that sound source or the person in the

09:21:13   10   direction that it's -- that it's coming into the Amazon

09:21:16   11   device.

09:21:16   12             And so the way it's diagrammed here is certainly

09:21:23   13   the -- the microphone that's identified as first is going

09:21:25   14   to be the first microphone that picks up the signal.             The

09:21:29   15   signal is a wave that's being propagated from the person in

09:21:34   16   the direction of the Amazon device.

09:21:35   17             So as it is being received by the Amazon device,

09:21:39   18   the microphone closest is going to pick up the signal

09:21:42   19   first, and the microphone that's further away is going to

09:21:44   20   pick it up later.

09:21:45   21             And then when you have microphones that are

09:21:46   22   positioned on a slightly different azimuth, an in-coming

09:21:51   23   angle, they're going to be picking them up differentially,

09:21:56   24   too.   So each microphone is going to be picking up the

09:22:00   25   signal at a different time.       It's a delay.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 38 of 134 PageID #: 18950
                                                                                     614



09:22:02    1   Q.   Thank you, sir.

09:22:04    2            And earlier did you mention beamforming?

09:22:05    3   A.   Yes, I did.

09:22:06    4   Q.   Can you read that first line of the slide?

09:22:08    5   A.   Yes, it -- this slide is directed to the audio

09:22:12    6   algorithms.     And it says:    Beamforming is locate the source

09:22:16    7   of speech and pick it out of the background noise.

09:22:19    8            So this is receiving the -- the targeted signal,

09:22:22    9   as well as disparate signals, signals in ambient noise.

09:22:27   10   All of that is being received.

09:22:28   11            And now the beamforming is to locate the source of

09:22:32   12   the speech and pick it out of the background noise.

09:22:34   13   Q.   Thank you.

09:22:35   14            And where is this slide from, sir?

09:22:37   15   A.   This is from Plaintiff's Exhibit 1377, which is a

09:22:42   16   presentation.

09:22:47   17   Q.   What is your understanding about that, sir?          Who is it

09:22:49   18   from?

09:22:50   19   A.   Well, this is an Amazon presentation, and the title of

09:22:55   20   it was the AWS re:INVENT, Integrate Alexa voice technology

09:23:02   21   into your product with the Alexa Voice Service.            And that's

09:23:05   22   the first page of the -- Plaintiff's Exhibit 1377.

09:23:11   23            And the source, to answer your question, it shows

09:23:15   24   copyright 2017 from Amazon Web Services, and it's AWS.

09:23:22   25   Q.   Can you explain this claim at a more granular level?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 39 of 134 PageID #: 18951
                                                                                     615



09:23:26    1   There were a lot of words there in this limitation.             Is it

09:23:29    2   possible for you to break it down?

09:23:45    3   A.   Well, as I did in the previous claim element, there are

09:23:50    4   a number of different limitations that are shown here.             So

09:23:53    5   to answer your question, yes, we will look at it in a

09:23:57    6   little bit more of a granular level, and basically look at

09:24:00    7   the first section, and then we'll do it in stages and step

09:24:04    8   through this particular claim element.

09:24:05    9            MR. RUBINO:     Can we go to Slide 46, please,

09:24:08   10   Mr. Thompson?    Thank you.

09:24:10   11   Q.   (By Mr. Rubino)    Sir, how have you -- how have you

09:24:12   12   broken it down here, sir?

09:24:14   13   A.   Well, the first section that I've identified of this

09:24:17   14   claim step is:    Determining a delay between each of said

09:24:22   15   sound sensors and an origin of said array of said sound

09:24:26   16   sensors as a function of distance between each of said

09:24:28   17   sound sensors and said origin.

09:24:30   18            Now, clearly, for each one of the Amazon products,

09:24:34   19   the array that has been chosen embedded in that product in

09:24:38   20   terms of the microphone array is fixed.          It's already

09:24:41   21   pre -- pre-identified, know exactly where the location is

09:24:45   22   of each of the microphones, and they do -- they themselves

09:24:48   23   physically do not move from that orientation.

09:24:50   24            So the -- the structure in terms of the center

09:24:53   25   between the microphone array, as well as the position in a
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 40 of 134 PageID #: 18952
                                                                                     616



09:24:59    1   coordinate system -- in an angle from that origin, is

09:25:02    2   fixed.

09:25:03    3   Q.   And have you found evidence of this in the source code,

09:25:05    4   sir?

09:25:05    5   A.   Yes, I have.

09:25:09    6              MR. RUBINO:   Can we please turn to Plaintiff's --

09:25:12    7   PTX-386?

09:25:19    8   Q.   (By Mr. Rubino)     Sir, what is this document that we're

09:25:21    9   looking at?

09:25:21   10   A.   This is a document that was authored by Amit Chhetri,

09:25:30   11   and this is also out of Amazon's Lab126.          And,

09:25:34   12   specifically, it's directed to computing the

09:25:37   13   two-dimensional beampatterns.

09:25:39   14              And we'll see that, in this document, that there's

09:25:48   15   a particular algorithm -- formula that is used, and states

09:25:51   16   that the beampattern is a function of elevation angle,

09:25:57   17   azimuth angle, and frequency.

09:26:00   18              And so in this particular arrangement, it says

09:26:05   19   it's for a given -- sentence right above it says:            For a

09:26:10   20   given beamformer designed with a microphone array, compute

09:26:13   21   the two-dimensional beampatterns.

09:26:16   22              And so this is a construct by which they take the

09:26:18   23   instantiation of a particular microphone array organized in

09:26:23   24   a certain fashion, arranged in a certain architecture at a

09:26:27   25   distance from a center, and create what I will call the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 41 of 134 PageID #: 18953
                                                                                     617



09:26:30    1   weighting factors that are associated with -- with that

09:26:32    2   particular kind of a structure.

09:26:34    3             So what -- what is done by Amazon is that they

09:26:37    4   take each structure, they model it, and -- and it's

09:26:42    5   called -- modelled in MATLAB or COMSOL, two different kinds

09:26:45    6   of programs.

09:26:46    7             But within the modelling, what they do is they

09:26:49    8   take a specific designed architecture with a physical

09:26:52    9   arrangement of the microphones, and then they simulate

09:26:56   10   signals coming in from different azimuths and different

09:27:02   11   elevations.

09:27:02   12             And -- and then they -- from that, they determine

09:27:05   13   how that matrix of microphones will be able to best

09:27:08   14   discriminate the source of the sound, and they provide

09:27:11   15   weighting factors.

09:27:13   16             And -- and that goes into the -- the initial

09:27:16   17   construct of how the beams will be formed once they are

09:27:20   18   instantiated in the accused device.

09:27:24   19   Q.   Now, sir, when you say the beams will be formed, where

09:27:27   20   are those beams eventually formed?

09:27:28   21   A.   They're eventually formed when the user uses the

09:27:31   22   system.   The beams are formed at that time.          And they're

09:27:34   23   formed based upon weighting factors that were

09:27:36   24   pre-determined in the laboratory from a simulation model,

09:27:40   25   which simulates all the different kind of combination of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 42 of 134 PageID #: 18954
                                                                                     618



09:27:44    1   signals that can come in so that the unit in operation will

09:27:47    2   know what -- what to pull in in order to create those

09:27:51    3   beams.

09:27:51    4   Q.   Sir, you mentioned distances between microphones and --

09:27:59    5   in this limitation.       Did you find that, as well?

09:28:01    6   A.   Yes.    The microphone array, they're computing elevation

09:28:10    7   angle, azimuth angle, and frequency.         But the weighting

09:28:14    8   factors include the understanding of how that arrangement

09:28:15    9   of the architecture is because one of the key factors is

09:28:19   10   designed with a microphone array.        So you have to define

09:28:22   11   the microphone array first.

09:28:24   12   Q.   Thank you, sir.

09:28:25   13               In the top line of this document, do you see where

09:28:27   14   it says "function"?

09:28:29   15   A.   Yes, I do.

09:28:31   16   Q.   And the first input says micLocM.        Do you know what

09:28:40   17   that means?

09:28:40   18   A.   Well, the first location is micLocationM.          And this is

09:28:40   19   where in this simulation model you specify the

09:28:40   20   architecture, the arrangement of the microphones.            So this

09:28:51   21   is the location of the microphones.         And that's one of the

09:28:54   22   inputs into this algorithm.

09:28:57   23               MR. RUBINO:   Can we please have Plaintiff's 358,

09:29:01   24   Mr. Thompson?

09:29:08   25   Q.   (By Mr. Rubino)      Sir, do you know what this document
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 43 of 134 PageID #: 18955
                                                                                     619



09:29:10    1   is?    Have you looked at this one?

09:29:12    2   A.    Yes, I have.    PTX-358 is directed to beamforming

09:29:20    3   specifically for MPAF.       MPAF adds an additional element to

09:29:23    4   it that is not found in the Doppler code.

09:29:24    5              But MPAF does what's called subband.         It's a --

09:29:31    6   it's -- it's taking the frequency signals that are coming

09:29:34    7   in, and it divides them.

09:29:36    8              For instance, if you're -- you're speaking -- and,

09:29:38    9   typically, speaking is certainly above 80 hertz.            And,

09:29:44   10   typically, it's around -- up to 3500; maybe at the most

09:29:47   11   8,000.     We can hear from like, generally speaking, 20 to

09:29:51   12   20,000 hertz.     But, typically, speaking ranges is in the

09:29:56   13   hundreds to the thousand -- low thousands number of

09:29:58   14   frequency.

09:29:58   15              And so it's taking this frequency and dividing it

09:30:01   16   into certain bands.       And then when it internally processes

09:30:06   17   this with the high math algorithms, it's doing it on a

09:30:10   18   subband basis.       It's quicker and it's more refined, and it

09:30:14   19   gives a more exact result.       And that's done in MPAF but not

09:30:18   20   in Doppler.

09:30:18   21              MR. RUBINO:    Can we zoom out, Mr. Thompson?        Thank

09:30:21   22   you.     Can we turn to the next page of the document,

09:30:28   23   Mr. Thompson?     Thank you.

09:30:30   24   Q.    (By Mr. Rubino)    Mr. McAlexander, what is this page of

09:30:33   25   the document showing?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 44 of 134 PageID #: 18956
                                                                                     620



09:30:34    1   A.   This page of the document is showing a function -- and

09:30:38    2   if we can enlarge the -- yes, that's correct.

09:30:40    3            Notice that in the previous slide, I had talked

09:30:43    4   about microphone location, micLocM, and so -- performing

09:30:49    5   this function with the index based upon the microphone

09:30:53    6   array configuration, it also includes the number of mics.

09:31:02    7            And if you'll notice -- for instance, the way in

09:31:05    8   which this operates is that this particular code

09:31:06    9   illustration that I've identified -- and there are others,

09:31:08   10   so this is just one of the illustrative areas of the

09:31:11   11   code -- is that if you have a two-microphone array, it

09:31:16   12   shows the -- the distance X, Y, and Z coordinates, so you

09:31:23   13   can see it's located at no elevation.         And there's the X/Y

09:31:28   14   components.

09:31:29   15            So from an origin point, it shows the displacement

09:31:31   16   in one or more directions of a particular microphone array.

09:31:33   17   Q.   And so with regard to that first portion of the

09:31:39   18   limitation --

09:31:40   19            MR. RUBINO:     If we can go back to Slide 47,

09:31:43   20   Mr. Thompson -- sorry, 46.       Thank you.

09:31:45   21   Q.   (By Mr. Rubino)    So, Mr. McAlexander, with regard to

09:31:47   22   that first portion of the limitation, does it require

09:31:50   23   anything else?

09:31:50   24   A.   No, sir, that -- that completes what's necessary to

09:31:53   25   show the dis -- comprising a function of the distance
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 45 of 134 PageID #: 18957
                                                                                     621



09:31:57    1   between the sensors and the origin.

09:32:02    2   Q.   Now, have you addressed the second portion of this

09:32:06    3   limitation?

09:32:06    4   A.   Yes, I have.

09:32:07    5   Q.   And what meets this second portion of the limitation?

09:32:10    6   A.   Well, let me read into the record a second portion.              It

09:32:13    7   states:     A predefined angle between each of said sound

09:32:17    8   sensors and a reference axis, and an azimuth angle between

09:32:22    9   said reference axis and said target sound signal.

09:32:24   10               There's two aspects that are provided here.         One

09:32:26   11   is the angle that is between the sound sensors.

09:32:29   12               And, second, it's terms of the azimuth angle, and

09:32:34   13   that's the incoming sound signal.

09:32:37   14   Q.   Did you find that in the code somewhere, sir?

09:32:39   15   A.   Yes, I did.

09:32:40   16               MR. RUBINO:   Can we please turn back to PTX-386,

09:32:45   17   Mr. Thompson?

09:32:46   18   Q.   (By Mr. Rubino)      Can you explain that further,

09:32:48   19   Mr. McAlexander?

09:32:50   20   A.   Yes.

09:32:51   21               If we can enlarge this section.      No, not quite.

09:32:58   22   Back up.     There we go.

09:33:02   23               Once again, the first function I talked about was

09:33:05   24   the mic location.      And here in the micTune and the micLook

09:33:20   25   are two other parts in this function.         And the left is the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 46 of 134 PageID #: 18958
                                                                                     622



09:33:21    1   steering.    Which direction is the target signal coming from

09:33:24    2   so I can identify the -- the look direction, or which way

09:33:26    3   do I look?

09:33:28    4            And the tune, this -- this also looks at the

09:33:30    5   differentiation of all the signals coming in.           It's

09:33:34    6   specifically creating the beampatterns that are necessary

09:33:38    7   for selecting which one of the beams to use.           And that's

09:33:41    8   done in micTune.

09:33:44    9   Q.   Thank you, sir.

09:33:45   10            And does this portion of the limitation require

09:33:48   11   anything else?

09:33:49   12   A.   No, because the beam -- as I stated here before, the

09:33:51   13   beampattern is the function of elevation angle, azimuth

09:33:56   14   angle.   And so all of that is covered and -- and meets the

09:33:59   15   limitation of the angle between the sound sensors and the

09:34:05   16   azimuth of the target sound signal that's coming out.

09:34:07   17            MR. RUBINO:     If we can please have Slide 48,

09:34:09   18   Mr. Thompson.    Thank you.

09:34:11   19   Q.   (By Mr. Rubino)    What about the next portion of this

09:34:12   20   claim term, sir?

09:34:13   21   A.   The next portion reads:      When said target sound source

09:34:17   22   that emits said target sound signal is in a two-dimensional

09:34:22   23   plane.

09:34:22   24            So the additional limitation here is the source

09:34:24   25   signal coming in from a two-dimensional plane.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 47 of 134 PageID #: 18959
                                                                                     623



09:34:26    1   Q.    Is there a construction of this term that you've

09:34:29    2   applied?

09:34:29    3   A.    Yes, there is.

09:34:30    4                MR. RUBINO:   Can we have the next slide,

09:34:32    5   Mr. Thompson?

09:34:33    6   Q.    (By Mr. Rubino)      Is this that construction that you

09:34:35    7   applied, sir?

09:34:35    8   A.    Yes.    The term that when said target sound source that

09:34:39    9   emits said target sound signal is in a two-dimensional

09:34:43   10   plane, the definition that has been provided for us to use

09:34:45   11   is:    When said target sound source that emits said target

09:34:49   12   sound signal is treated as if it is in the same

09:34:53   13   two-dimensional plane as the sound sensors.           And so this

09:34:57   14   would be the definition that would be put in, to define

09:35:00   15   that particular claim term.

09:35:02   16   Q.    And have you found that term, sir?

09:35:03   17   A.    Yes, I have.

09:35:04   18   Q.    Have you found that in any code?

09:35:12   19   A.    I found that in the code, basically, the Doppler versus

09:35:15   20   in the MPAF.

09:35:16   21                MR. RUBINO:   Can we please go back to PTX-386,

09:35:19   22   please?

09:35:19   23   Q.    (By Mr. Rubino)      Where have you found it in the code,

09:35:23   24   sir?

09:35:23   25   A.    Well, this requires to treat the signal as if it is in
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 48 of 134 PageID #: 18960
                                                                                     624



09:35:30    1   the same two-dimensional plane as the sound sensors.             In

09:35:34    2   this particular illustrative portion of the MATLAB code

09:35:39    3   is -- circles don't work when the screen moves.

09:35:45    4            You'll notice at the top it's two-dimensional

09:35:50    5   beampatterns.

09:35:51    6   Q.   So does this limitation require anything else, sir?

09:35:54    7   A.   No, it does not.

09:35:57    8   Q.   Now, we've taken a look at this code file.          You said

09:36:01    9   the word exemplary -- did you say exemplary?

09:36:04   10   A.   I think I said illustrative.

09:36:07   11   Q.   Illustrative, excuse me.

09:36:07   12   A.   Yeah.

09:36:08   13   Q.   What did you mean by illustrative, sir?

09:36:10   14   A.   There are other -- there are other portions or modules

09:36:13   15   of code that are embedded within all of the code that I

09:36:16   16   looked at.   This is just one of them.        And very -- and one

09:36:19   17   of the ones that I mentioned that I looked at are very

09:36:22   18   similar, using the same formulation as what's shown on this

09:36:26   19   page.

09:36:27   20   Q.   And does this limitation require anything further?

09:36:29   21   A.   No, it does not.

09:36:31   22            MR. RUBINO:     Can we please go to Slide 50,

09:36:33   23   Mr. Thompson?    Thank you.

09:36:34   24   Q.   (By Mr. Rubino)    What about the next portion of this

09:36:45   25   claim limitation?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 49 of 134 PageID #: 18961
                                                                                     625



09:36:46    1   A.   The next portion of this reads:        Wherein said delay is

09:36:49    2   represented in terms of number of samples.

09:36:52    3   Q.   Did you find that limitation, sir?

09:36:53    4   A.   Yes, I did.

09:36:54    5   Q.   Where did you find that limitation of the products?

09:36:57    6   A.   I found it in the technical documents that were

09:36:59    7   produced in this case, including the specifications, the

09:37:02    8   block diagrams, as well as in the code.

09:37:04    9   Q.   Where did you find that in the code, sir?

09:37:06   10   A.   I found it in the beamformer -- beamforming code

09:37:12   11   sections.

09:37:13   12            MR. RUBINO:     Can we please put up Plaintiff's

09:37:16   13   1378?

09:37:23   14            Your Honor, for this exhibit, if I may use the

09:37:27   15   ELMO.

09:37:53   16   Q.   (By Mr. Rubino)    Sir, is this PTX-1378?

09:37:56   17   A.   Yes, it is.

09:37:56   18   Q.   And can you just give a high-level overview of what it

09:38:00   19   is that you compiled in this document?

09:38:01   20   A.   This document, PTX-1378, as shown in the bottom left

09:38:08   21   corner, almost visible, it says audioFrontEnd.cpp, and this

09:38:17   22   is C++, this is the type of source code that is used.

09:38:20   23            And in this audio front end, it basically -- this,

09:38:23   24   among a number of other portions of the code, talk --

09:38:27   25   discuss the signals that are propagated and received and
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 50 of 134 PageID #: 18962
                                                                                     626



09:38:32    1   how it represents the delay in terms of number of samples.

09:38:37    2               And I -- I might mention, before we look at this,

09:38:39    3   is that on previous slides, I had shown where the

09:38:43    4   microphone array receives the signals and it propagates

09:38:47    5   that into the device, into the DSP, the digital signal

09:38:53    6   processing portion of the device.

09:38:54    7               And each one of those signals that I identified as

09:38:58    8   Send-in comes in at 16,000 bits per second.           So it's

09:39:02    9   sampled at 16,000 bits -- 16,000 samples per second.             And

09:39:08   10   then that input then is provided further in the code for

09:39:11   11   processing.

09:39:12   12   Q.   Sir, I've put up a document marked PTX-1378-03.

09:39:22   13               Could you explain what this document is, at a high

09:39:25   14   level?

09:39:25   15   A.   Yes.    This is -- did you say 03?

09:39:38   16   Q.   Yes, sir.

09:39:39   17   A.   Okay.    All right.   This document is also part of the

09:39:43   18   Doppler code and is from the module.         It's the super

09:39:50   19   directive beamformer code, sdb -- sbd.c++ -- cpp.

09:40:00   20               And in this particular one, this invokes the

09:40:02   21   processing of the incoming information, and it does that --

09:40:08   22   if you'll notice, it says, after setting the microphone

09:40:14   23   input data properly into the buffers, so this is the input

09:40:17   24   data that's sampled at 16,000 bits per second.            That

09:40:21   25   sampling is provided and stored in this particular area.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 51 of 134 PageID #: 18963
                                                                                     627



09:40:27    1               It says:   Input properly into the buffers.

09:40:29    2   Buffers is a storage of those input -- that input

09:40:33    3   information.

09:40:34    4               And it then states:    Perform beamforming.       Now,

09:40:37    5   the beamforming that is performed is done using what is

09:40:39    6   called a -- it's a high-level math called Fast Fourier

09:40:44    7   Transform.

09:40:45    8               And what Fast Fourier Transform does is it takes

09:40:49    9   the input samples and converts it from the time domain,

09:40:52   10   because the samples are coming in on a time basis as

09:40:55   11   they're received by the microphone.         And it's a high-end

09:40:59   12   math that converts this, transforms it into the frequency

09:41:03   13   domain, and does all the analyticals in the frequency

09:41:06   14   domain of the samples and creates sample output as a result

09:41:09   15   of that.

09:41:11   16               And then once it finishes that beamforming

09:41:13   17   process, it goes through what's called a synthesizer, and

09:41:20   18   it inverts it back to the time domain.

09:41:22   19   Q.   Sir, can you point us to some samples in this document

09:41:25   20   where you see that Fast Fourier Transform?

09:41:29   21   A.   Yes.    Every time you see the term FFT, for instance

09:41:33   22   here, I mentioned to you the descriptive language, this is

09:41:35   23   the description that's actually written in there.            The

09:41:38   24   actual function is performed here.         It's called memory set.

09:41:42   25   And this is where the buffers are set.          It uses the term
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 52 of 134 PageID #: 18964
                                                                                     628



09:41:46    1   FFT, which is Fast Fourier Transform.

09:41:51    2   Q.   Thank you, sir.

09:41:52    3            For this limitation, is anything else required for

09:41:55    4   this portion of the limitation?

09:41:57    5   A.   No, it is not.

09:41:58    6   Q.   What about the final portion of the limitation?

09:42:00    7            MR. RUBINO:     If we could go to Slide 51, please.

09:42:17    8   A.   By the way, I did want to mention when we go to this

09:42:21    9   one, that everything is met.       What I'm showing is code for

09:42:24   10   the Doppler, and it will be similar for the MPAF.

09:42:28   11            The last limitation portion of this is:           Wherein

09:42:31   12   said determination of said delay enables beamforming for

09:42:34   13   said array of sound sensors in a plurality of

09:42:40   14   configuration.

09:42:40   15            This is basically the end product, the end result

09:42:43   16   of this delay -- of the determining a delay step.

09:42:46   17   Determining a delay step is -- is using samples for the

09:42:50   18   purpose of enabling beamforming.        Beamforming is what the

09:42:54   19   result of this step is.

09:43:04   20   Q.   (By Mr. Rubino)    And how is that -- how is that step

09:43:07   21   done by the Amazon products, sir?

09:43:08   22   A.   Well, it is -- I'll show how it's done, but I do think

09:43:12   23   it's important that there is a particular claim term that

09:43:14   24   needs to be covered here, and that's plurality of

09:43:19   25   configurations.    We have been provided a definition for
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 53 of 134 PageID #: 18965
                                                                                     629



09:43:22    1   that.

09:43:22    2            So I want to make sure that the jury understands

09:43:25    3   this term "for said array of sound sensors in a plurality

09:43:29    4   of configurations requires the definition":           For said array

09:43:32    5   of sound sensors in a plurality of geometric layouts of the

09:43:40    6   sound sensors.

09:43:41    7   Q.   And how is that met?

09:43:48    8   A.   The -- once the samples that are received by the

09:43:52    9   microphones are sent in using the Send-in statement into

09:43:58   10   the digital signal processor, they are then processed in

09:44:03   11   the frequency domain using Fast Fourier Transform.            It

09:44:08   12   samples in, evaluates that.       And the output of that is

09:44:16   13   beamforming.     So it identifies and determines those

09:44:18   14   particular set of beams.

09:44:21   15            For instance, if you have seven microphone in a

09:44:24   16   circular array, it will actually instantiate six different

09:44:27   17   beams as a result of that.       It's basically the combination

09:44:29   18   of those seven will result in six beams.          And so that is

09:44:33   19   done by the beamforming algorithms that I showed.

09:44:38   20   Q.   And how does that work across the products, sir?

09:44:41   21   A.   That works across the products in terms of both the 1st

09:44:45   22   Generation device for the Dot and the Echo using the

09:44:52   23   Doppler code and all the other accused products using the

09:44:55   24   MPAF code, that the result is that there is a set of beams

09:44:59   25   that are determined and provided as a result of that.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 54 of 134 PageID #: 18966
                                                                                     630



09:45:04    1               And then from that we'll see later steps where the

09:45:07    2   one that is the most prominent one is selected.

09:45:10    3               MR. RUBINO:   If we could turn back to Slide 51,

09:45:15    4   please.

09:45:15    5   Q.   (By Mr. Rubino)      And how about for the MPAF version,

09:45:18    6   sir?

09:45:18    7   A.   The same is true.      The determination of that delay is

09:45:22    8   done by beamforming.       The beamforming part of that

09:45:26    9   algorithm is done -- is done what's called the

09:45:28   10   filter-and-sum technique.       It's a standard technique that

09:45:32   11   is employed, is well-known.

09:45:34   12               And in that particular domain, using the

09:45:38   13   filter-and-sum technique, the delay -- everything that's

09:45:41   14   done for the delay is built into that code.           And that's

09:45:45   15   including the -- the arrangement of the mics and everything

09:45:49   16   for the determination of the azimuth angle and the -- and

09:45:52   17   the conclusion as to how to weight the beams in accordance

09:45:55   18   with that direction of the sound signal coming in.            It's

09:46:00   19   all done in that code.

09:46:01   20   Q.   And is that in a plurality of configurations?

09:46:02   21   A.   Yes.    The reason it's done in a plurality of

09:46:04   22   configurations is because, for instance, Doppler is -- the

09:46:07   23   Doppler can be utilized across two different products.

09:46:12   24   It's a plurality of configuration.

09:46:16   25               The MPAF can be provided across all the other
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 55 of 134 PageID #: 18967
                                                                                     631



09:46:18    1   products; again, a plurality of configurations.

09:46:20    2   Q.   Do you have a high-level summary of this claim

09:46:27    3   limitation that you've put together as a demonstrative?

09:46:29    4   A.   Yes, I do.

09:46:31    5            MR. RUBINO:     Can we please turn to Slide 53?

09:46:35    6   Q.   (By Mr. Rubino)    Can you explain your high level here,

09:46:37    7   sir?

09:46:37    8   A.   The high level here is attempting to -- in an

09:46:43    9   illustration diagram to just show -- show you where we are

09:46:49   10   at this point based upon the analysis of the claim as

09:46:51   11   applied to the accused devices.

09:46:56   12            When you have an incoming signal, that incoming

09:46:59   13   signal from the person on the right side speaking the wake

09:47:04   14   word is going to be generating a signal -- a target signal

09:47:11   15   that's coming into the device.

09:47:12   16            It's going to be picked up by the microphone

09:47:14   17   speakers, which are located in the center -- central ring

09:47:19   18   just below where you see these openings.

09:47:22   19            And, as I mentioned before, the input that goes in

09:47:27   20   the microphones then is provided to the DSP device in the

09:47:32   21   middle, digital signal processing device.

09:47:35   22            And so these incoming signals will be provided on

09:47:40   23   a sample basis, will be processed using the Fast Fourier

09:47:47   24   Transform.   And from that, there will be a determination in

09:47:50   25   that Fast Fourier Transform, using the filter-and-sum
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 56 of 134 PageID #: 18968
                                                                                     632



09:47:53    1   technique, will then determine the beams.          So the beams

09:47:57    2   will be determined based upon the delay that's calculated

09:48:00    3   in that particular summation aspect.

09:48:03    4            And then I've noted here on the left side that the

09:48:09    5   simulation models have provided some beamforming weights,

09:48:13    6   and that's done in either MATLAB or COMSOL.           And then

09:48:16    7   that -- the beamforming weights that are done based on

09:48:20    8   simulations are embedded in the C+ -- with the C++ code,

09:48:25    9   and they are compiled.

09:48:27   10            And just to make sure that I'm not misleading you,

09:48:34   11   source code itself that people are -- that we're looking at

09:48:37   12   here which is human-readable, you can read it, that's not

09:48:40   13   what's on the chip.     What's on the chip is a compiled code.

09:48:44   14   It transforms this into 0s and 1s, something that the

09:48:48   15   machine language can understand.

09:48:50   16            And so the embedded -- the trans -- the weight --

09:48:52   17   the weights that are done by the MATLAB simulation, as well

09:48:55   18   as the rest of the source code, is all compiled together

09:48:58   19   and then programmed or loaded on the digital signal

09:49:00   20   processor.   And it -- it's that that's executed.           It's the

09:49:03   21   firmware on the processor that's executed.

09:49:05   22            So the beamforming weights are constructed based

09:49:12   23   upon one or more configurations of the microphones.              And it

09:49:16   24   includes the angle, the distance, which are applied to the

09:49:21   25   microphone array itself.      The angle and the distance of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 57 of 134 PageID #: 18969
                                                                                     633



09:49:23    1   each mic is displaced from a center.

09:49:27    2            And it also takes into account the azimuth, the

09:49:29    3   target signal.    What angle is the target signal coming in

09:49:34    4   from?   And from those beamforming weights, they -- they, as

09:49:37    5   well as the rest of the source code, is then compiled, put

09:49:42    6   into for execution by the digital signal processor, and

09:49:47    7   then when the Echo product receives the wake word --

09:49:54    8   receives the target signal, it will then process that

09:49:57    9   signal with the other signals that are being filtered out,

09:50:00   10   such as ambient noise or disparate signals.

09:50:03   11            And from that, down to the Fast Fourier Transform,

09:50:07   12   using the samples, it will then create what it aligns to be

09:50:11   13   the six beams based upon the weights that have been

09:50:13   14   previously defined.       And it creates those six beams, and

09:50:18   15   that's done by -- and that's all done with -- based on

09:50:22   16   determining the delay.

09:50:23   17   Q.   And does this claim limitation require anything

09:50:25   18   further, sir?

09:50:26   19   A.   No, it does not.

09:50:28   20            MR. RUBINO:      If we could have Slide 54, please.

09:50:32   21   Now, Slide 56, Mr. -- 55, Mr. Thompson.          Thank you.

09:50:37   22   Q.   (By Mr. Rubino)    Mr. McAlexander, what's the next

09:50:39   23   limitation of this claim?

09:50:40   24   A.   The next limitation which I've bracketed as No. [D] --

09:50:48   25   as letter [D].    It's:     Estimating a spatial location of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 58 of 134 PageID #: 18970
                                                                                     634



09:50:53    1   said target sound signal from said received sound signals

09:50:57    2   by said sound source localization unit.

09:50:59    3               Now we're beginning to invoke one of those units

09:51:02    4   that's located within the digital signal processor, which

09:51:04    5   we've identified before, and the local -- the sound source

09:51:10    6   localization unit that estimates the spatial location of

09:51:13    7   the target sound signal.

09:51:13    8   Q.   And do you have a high-level depiction of how this is

09:51:19    9   met, sir?

09:51:20   10   A.   Yes, I do.

09:51:23   11               MR. RUBINO:   If we could please go to PTX-1377 at

09:51:39   12   Page 62, please.

09:51:41   13   Q.   (By Mr. Rubino)      Sir, can you explain this figure

09:51:44   14   again?

09:51:44   15   A.   Yes.    This is in the context of estimating a spatial

09:51:46   16   location.     I had indicated earlier that the voice that's

09:51:49   17   communicated from the person is going to follow a

09:51:53   18   particular azimuth, a direction into the microphone array.

09:51:59   19               And when we look at that, we will see that clearly

09:52:06   20   the microphone array is -- each one of the microphones is

09:52:09   21   going to pick up that incoming sound signal.           But when it

09:52:14   22   goes through the process of reaching the determination

09:52:16   23   based upon the delay, it will determine which microphone is

09:52:21   24   actually showing the least delay.        And in this case, that's

09:52:25   25   what is shown here as the one labeled "First."
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 59 of 134 PageID #: 18971
                                                                                     635



09:52:31    1               As I had indicated, there is an indication that a

09:52:34    2   number of the Amazon products give by providing a light

09:52:37    3   that lights up when it detects some signal.           And then when

09:52:43    4   it determines which signal -- where the signal direction is

09:52:46    5   coming from from the target sound signal, it will then

09:52:53    6   lightly color blue that particular one, which is based on

09:52:57    7   the particular sound source that's coming in -- or the

09:52:59    8   signal that's coming in.

09:53:00    9   Q.   Sir, did you look at any code -- review any code that

09:53:03   10   helped you render your opinions here in this limitation?

09:53:06   11   A.   Yes.    Yes, both Doppler and MPAF.

09:53:09   12               MR. RUBINO:   Can we please go to Slide 56 of the

09:53:11   13   Plaintiff's demonstratives?       Thank you, Mr. Thompson.

09:53:13   14   Q.   (By Mr. Rubino)      Mr. McAlexander, what did you describe

09:53:27   15   in this demonstrative?

09:53:28   16   A.   What I described in this demonstrative is some of the

09:53:30   17   C++ code modules that I reviewed that I believed were

09:53:34   18   strongly applicable to this particular claim element.             And

09:53:36   19   I identified the /BeamSelector/BeamSelectorController.cpp.

09:53:36   20               And several others are identified here,

09:53:49   21   EnergyBeamSelector, ReferenceBeamSelecor,

09:53:49   22   ReferenceTargetBeamSelector, SIRBeamSelector,

09:53:54   23   SNRBeamSelector, the UlpwwwBeamSelector.          But all of these

09:53:54   24   are in the module code that's directed to beam selector.

09:54:05   25               So this is selecting the beam of the six that are
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 60 of 134 PageID #: 18972
                                                                                     636



09:54:06    1   generated, for instance, for a seven-microphone array.

09:54:08    2   Q.   And you said beam selector, what -- what does bream

09:54:11    3   selector mean?

09:54:12    4   A.   That means that you will generate upon speech for a

09:54:16    5   given microphone array -- by example, given seven

09:54:24    6   microphones will generate six beams.         So when the spoken

09:54:26    7   word is heard, there will be six beams that are generated.

09:54:30    8            In the code for the beam selector, those seven

09:54:33    9   input beams will be -- there will be a decision process

09:54:36   10   made as to which one of those is oriented in the -- in the

09:54:39   11   closest direction to the incoming signal.          And that -- that

09:54:42   12   one beam will be selected out of the seven.           So however

09:54:47   13   many beams are being identified, only one will come out of

09:54:52   14   the BeamSelector code.

09:54:54   15            MR. RUBINO:     Can we please have PTX-359,

09:54:58   16   Mr. Thompson?

09:54:59   17   Q.   (By Mr. Rubino)    Mr. McAlexander, do you recognize this

09:55:02   18   document?

09:55:03   19   A.   Yes, I do.

09:55:03   20   Q.   What is this document in the context of that beam

09:55:06   21   selector?

09:55:07   22   A.   It's called the SNR-based beam selector.          SNR is

09:55:12   23   signal-to-noise ratio.      And part of the process that the

09:55:16   24   Amazon devices goes through is when it -- when a

09:55:23   25   determine -- in a determination step of which beam to
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 61 of 134 PageID #: 18973
                                                                                     637



09:55:26    1   select, one of the algorithms that it -- that it explores

09:55:31    2   and uses is called the algorithm that's based on

09:55:34    3   signal-to-noise ratio.

09:55:36    4            You can look at that as there's a lot of noise

09:55:39    5   that goes on in an environment.        And that creates what we

09:55:42    6   call a noise flow.     And what you're looking at is the

09:55:42    7   signal that gets out of that noise flow that sits above it.

09:55:48    8            And so by evaluating the power gradients and the

09:55:51    9   delay -- the time of delay of the signal arrival, you can

09:55:55   10   select which beam is the most elevated out of that noise

09:56:00   11   flow, which one can I really discriminate the best.             And as

09:56:04   12   a result, you select that based upon signal-to-noise ratio.

09:56:07   13            And the block diagram shows that when you have --

09:56:12   14   you evaluate the beam energies and you find the one that's

09:56:16   15   got the best signal-to-noise ratio, one that has the

09:56:21   16   highest signal-to-noise ratio, then that's the beam that

09:56:26   17   you select.

09:56:26   18            This last block called hangover -- excuse me.

09:56:36   19   Built into the code is a parameter called hangover.             And

09:56:40   20   this says that once the beam is selected, you will stay

09:56:42   21   with that beam for a certain period of time.           That period

09:56:44   22   of time may be, as I recall, 120 milliseconds.

09:56:49   23            So it just -- it keeps you from -- literally just

09:56:51   24   oscillating from beam to beam to beam.          It selects a beam

09:56:56   25   and holds on to it or hangs on to that for some period of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 62 of 134 PageID #: 18974
                                                                                     638



09:57:01    1   time.   And then if it reevaluates the sound that's coming

09:57:03    2   in and finds that the -- that the person has moved, then it

09:57:06    3   may select another beam that's more closely associated with

09:57:09    4   that particular direction.

09:57:16    5   Q.   Sir, do you have any other types of documents that you

09:57:20    6   looked at for this particular limitation?

09:57:21    7   A.   Yes, I did.

09:57:22    8   Q.   Any publications that you reviewed?

09:57:24    9   A.   There is -- there are certain publications, but one in

09:57:27   10   particular I wanted to bring to the jury's attention today.

09:57:30   11            MR. RUBINO:     Can we please have PTX-301?

09:57:33   12   Q.   (By Mr. Rubino)    What is this publication, sir?

09:57:35   13   A.   This publication is entitled:       Multichannel Audio

09:57:45   14   Front-End for Far-Field Automatic Speech Recognition.             And

09:57:52   15   several of the inventors are listed at the top, including

09:57:56   16   Chhetri and Hilmes.

09:57:57   17   Q.   And so Mr. Chhetri and Mr. Hilmes are authors of this

09:58:00   18   publication; is that what you said?

09:58:01   19   A.   That's correct, and it's authored by them as Amazon

09:58:04   20   employees.   It's Amazon Incorporated.

09:58:07   21   Q.   And if you look at the third line, can you please

09:58:10   22   read -- well, can you please read the first three lines of

09:58:12   23   the abstract into the record?

09:58:13   24   A.   Certainly.

09:58:14   25            It says:    Far-field speech recognition -- and just
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 63 of 134 PageID #: 18975
                                                                                     639



09:58:21    1   to make sure we're clear, I mentioned this Friday, but when

09:58:24    2   you're speaking into your smartphone, that's near-field,

09:58:27    3   and so the parameters there are very different.            But when

09:58:29    4   it's far-field and you've got the potential of extraneous

09:58:32    5   information, it requires a whole -- an entirely different

09:58:35    6   set of algorithms to -- to be able to detect what you're

09:58:39    7   looking for.

09:58:39    8            So:    Far-field automatic speech recognition -- ASR

09:58:44    9   is the acronym for automatic speech recognition -- is a key

09:58:48   10   enabling technology that allows untethered and natural

09:58:52   11   voice interaction between users and Amazon Echo family of

09:58:56   12   products.

09:58:58   13            MR. RUBINO:     Can we zoom out, please,

09:59:00   14   Mr. Thompson?

09:59:01   15   Q.   (By Mr. Rubino)    And so what is your understanding

09:59:05   16   about the types of products this article is talking about?

09:59:08   17   A.   It's talking about the Amazon products.

09:59:11   18   Q.   And what's the date in this article, sir?

09:59:13   19   A.   The date is listed as 2018, and it's a conference paper

09:59:20   20   that was presented at the 26th European Signal Processing

09:59:27   21   Conference.

09:59:28   22            MR. RUBINO:     Can we please go to Section 4.3 of

09:59:31   23   the document, Mr. Thompson?       That's on Page ending in 55 --

09:59:38   24   fifth page of the document -- fourth page of the document.

09:59:42   25   Thank you, sir.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 64 of 134 PageID #: 18976
                                                                                     640



09:59:44    1   Q.    (By Mr. Rubino)    Mr. McAlexander, what does this

09:59:46    2   section of the document show you?

09:59:47    3   A.    This section is Section 4.3 is identified as Sound

09:59:54    4   Source Localization, and this sometimes is referred to as

09:59:58    5   SSL.

09:59:58    6              And you'll notice in the first line it talks about

10:00:02    7   look-direction.     The user's look-direction identifies that:

10:00:07    8   Knowledge of the user's look-direction is very important

10:00:10    9   for effective beamforming; for Echo products, we need to

10:00:13   10   estimate the look-direction from the microphone array

10:00:16   11   signals.     And one of the well-known and robust SSL

10:00:22   12   algorithms is the steered response power.          SRP is the

10:00:27   13   acronym for that.

10:00:28   14              So what this indicates in this paper, it confirms

10:00:31   15   and it -- it actually corroborates other information I've

10:00:34   16   seen, as well as the source code, that the Echo products do

10:00:39   17   use source signal -- excuse me, sound source localization,

10:00:47   18   and this is specifically for the purpose of estimating the

10:00:49   19   spatial location of the target sound signal that's coming

10:00:52   20   in.

10:00:54   21   Q.    So does this limitation for the claim require anything

10:00:57   22   else, sir?

10:00:57   23   A.    No, it does not.

10:00:59   24              MR. RUBINO:   If we could please go back to

10:01:01   25   Slide 57, Mr. Thompson.      58, please, Mr. Thompson.        Thank
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 65 of 134 PageID #: 18977
                                                                                     641



10:01:14    1   you.

10:01:14    2   Q.   (By Mr. Rubino)    How about the next limitation of the

10:01:16    3   claim, Mr. McAlexander?

10:01:18    4   A.   The next limitation of the claim reads:          Performing

10:01:26    5   adaptive beamforming for steering a directivity pattern of

10:01:29    6   said array of said sound sensors in a direction of said

10:01:33    7   spatial location of said target sound signal by said

10:01:36    8   adaptive beamforming unit, wherein said adaptive

10:01:38    9   beamforming unit enhances said target sound signal and

10:01:41   10   partially suppresses said ambient noise signals.

10:01:46   11   Q.   And is there a construction of a term here, sir?

10:01:49   12   A.   There is plain and ordinary meaning construction for

10:01:52   13   "steering a directivity pattern."

10:01:57   14            MR. RUBINO:     Can we also look back at Slide 14,

10:02:01   15   please, Mr. Thompson?

10:02:07   16   Q.   (By Mr. Rubino)    Is there a construction for "adaptive

10:02:09   17   beamforming" that you applied, sir?

10:02:10   18   A.   There is a construction that is identified as:           A

10:02:13   19   beamforming process where the directivity pattern of the

10:02:17   20   microphone array is capable of being adaptively steered in

10:02:21   21   the direction of a target sound signal emitted by a target

10:02:24   22   sound source in motion.

10:02:27   23   Q.   Did you find that in the Amazon products, sir?

10:02:30   24   A.   Yes, I did.

10:02:36   25            MR. RUBINO:     Could you please put up, Mr. --
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 66 of 134 PageID #: 18978
                                                                                     642



10:02:39    1   Slide PTX-12, please, Mr. Thompson?         Plaintiff's Exhibit

10:02:45    2   12.    Thank you.   And can we turn to Slide -- Page 2 of the

10:02:49    3   document?

10:02:52    4   Q.    (By Mr. Rubino)   Mr. McAlexander, how is this

10:02:54    5   limitation met?

10:03:01    6   A.    This is for the Audio Front End Architecture for the

10:03:09    7   Sonar.    And it states in the first paragraph about the fact

10:03:16    8   that the algorithms perform critical functions required for

10:03:21    9   far-field automatic speech recognition, ASR, and

10:03:25   10   high-quality audio feedback.       And the diagrams that are

10:03:32   11   shown on the pages that follow show how that operates.

10:03:35   12   Q.    Is this the diagram you were speaking of, sir?

10:03:38   13   A.    This is the diagram for Doppler.       And the -- the

10:03:44   14   particular parameter we are identifying are -- is -- is the

10:03:55   15   estimation of the spatial location.         And that particular

10:03:59   16   done -- is done through the Main Beamformer Selector, and

10:04:08   17   that is where the selection takes place.

10:04:10   18   Q.    How about for the MPAF class of products, sir?

10:04:13   19   A.    Similarly.

10:04:14   20             MR. RUBINO:    Can we have Plaintiff's 79, please?

10:04:21   21   Q.    (By Mr. Rubino)   Sir, what is this document?

10:04:23   22   A.    This document is for the Biscuit MPAF.        It's

10:04:29   23   Plaintiff's Exhibit 79.      Again, identifying the

10:04:32   24   architecture for the audio front end.

10:04:33   25             MR. RUBINO:    Can we have Page 5 of the document,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 67 of 134 PageID #: 18979
                                                                                     643



10:04:36    1   please, Mr. Thompson?       If you can zoom in on the very top

10:04:40    2   line.

10:04:41    3   Q.   (By Mr. Rubino)      Mr. McAlexander, what is this

10:04:43    4   depicting?

10:04:44    5   A.   This is -- detects -- is depicting for the MPAF similar

10:04:50    6   to what we saw in Doppler.       There is a beam selection that

10:04:53    7   is occurring.     It more informatively shows us that the

10:05:00    8   adaptive beamformer is used as a part of that process.

10:05:02    9   Q.   Now, that says ABF.      ABF stands for adaptive

10:05:11   10   beamformer?

10:05:11   11   A.   Adaptive beamforming, yes.

10:05:14   12   Q.   And is that in the document somewhere?

10:05:18   13   A.   Yes.

10:05:18   14               MR. RUBINO:   If we could go to the second page of

10:05:20   15   the document, please, Mr. Thompson.         Very top two lines.

10:05:23   16   Thank you.

10:05:23   17   Q.   (By Mr. Rubino)      Mr. McAlexander, what does this show

10:05:26   18   in the document?

10:05:27   19   A.   Well, it shows two things.      One is the acronym ABF does

10:05:32   20   stand for adaptive beamforming, and it includes fixed

10:05:37   21   beamforming.     So there's a fixed beamforming component

10:05:40   22   that's in the formation of the adaptive beamforming.

10:05:42   23   Q.   And so this adaptive beamforming unit in the accused

10:05:45   24   products, what exactly does it do to the beam?

10:05:47   25   A.   What it does is it -- if I can go back, the fixed
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 68 of 134 PageID #: 18980
                                                                                     644



10:05:52    1   beamforming identifies the beams that are selectable.             And

10:05:55    2   the -- the selector selects the one from that group.             Then

10:06:01    3   that points the beam in the direction of the sound signal

10:06:06    4   that's coming in.

10:06:07    5             Now, if the -- if the target themselves, if the

10:06:13    6   person moves to a different location in the room and is

10:06:16    7   still speaking, then every 120 milliseconds it allows in

10:06:20    8   the code for that beam to be steered and follow the motion

10:06:23    9   of that person.

10:06:23   10             And so, here, the adaptive beamforming is,

10:06:28   11   according to the definition, it's for steering the pattern,

10:06:33   12   and that's done if the target -- if the sound source is

10:06:38   13   moving.

10:06:38   14             And in this case, that's exactly what the adaptive

10:06:41   15   beamforming does.      It will actually follow the -- the user

10:06:44   16   of the system that's speaking.        And that is shown as at

10:06:49   17   least an indicator.      For instance, if you look at the

10:06:52   18   light -- the light blue that comes on the LED ring that

10:06:55   19   points in the direction of the user, if the user moves,

10:06:58   20   that light will follow.

10:07:00   21   Q.   Thank you, sir.

10:07:01   22             And you said something about code.         Did you find

10:07:04   23   this in the code as well?

10:07:06   24   A.   Oh, yes.

10:07:07   25             MR. RUBINO:    Can we have Slide 61 of Plaintiff's,
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 69 of 134 PageID #: 18981
                                                                                     645



10:07:16    1   please?

10:07:16    2   Q.   (By Mr. Rubino)    Is this some of the code you looked at

10:07:18    3   for this limitation, sir?

10:07:20    4   A.   Yes, in this -- this particular code for the MPAF is

10:07:23    5   located in the AdaptiveBeamFormer module.          It

10:07:33    6   specifically -- it identifies specific code that's within

10:07:35    7   those modules.

10:07:35    8   Q.   So does this limitation require anything further, sir?

10:07:40    9   A.   No, it does not.

10:07:42   10             MR. RUBINO:    Can we please go to Slide 63?

10:07:44   11   Q.   (By Mr. Rubino)    How about the final limitation of

10:07:46   12   Claim 1, Mr. McAlexander?

10:07:49   13   A.   The final limitation reads:       Suppressing said ambient

10:07:55   14   noise signals by said noise reduction unit for further

10:07:58   15   enhancing said target sound signal.

10:08:05   16   Q.   And how is this met by the accused products, sir?

10:08:09   17   A.   The accused products, in addition to having the

10:08:19   18   beamforming algorithms and the adaptive beamforming

10:08:21   19   algorithms and the sound source localization algorithms, in

10:08:27   20   addition to having those, they also have a number of units

10:08:30   21   that address noise, some of which I mentioned earlier like

10:08:35   22   the high pass filter that eliminates everything below 80

10:08:43   23   hertz.    It also has others called echo cancellation.

10:08:46   24             MR. RUBINO:    If we can please have Plaintiff's 12,

10:08:51   25   again, Mr. Thompson, and Figure 1.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 70 of 134 PageID #: 18982
                                                                                     646



10:08:58    1   Q.   (By Mr. Rubino)      Mr. McAlexander, can you explain where

10:09:00    2   that voice cancellation is in Figure 1?

10:09:05    3   A.   Well, it's in a number of places.        There is high pass

10:09:11    4   filtering that is performed, as I've shown previously.             And

10:09:14    5   also the modification of the beam is highlighted with --

10:09:18    6   it's called an Acoustic Echo Canceler.          So if there is echo

10:09:26    7   that is determined to be present, it will cancel that.

10:09:29    8               Sometimes when something is spoken, there may be

10:09:32    9   some artifacts that come through the speaker system, and

10:09:35   10   that would be an echo of what is actually spoken.            And so

10:09:37   11   the echo canceler will go in and determine that that is a

10:09:42   12   residual, and cancel that information out.

10:09:51   13   Q.   Now, does Amazon itself say anything about how noise

10:09:54   14   cancellation is done?

10:09:55   15   A.   Yes.

10:09:56   16               MR. RUBINO:   Can we please have Slide 64?

10:09:59   17   Q.   (By Mr. Rubino)      What does this demonstrative show,

10:10:07   18   sir?

10:10:07   19   A.   This demonstrative is Plaintiff's Exhibit 399.           It

10:10:13   20   states:     Introducing Sonar, Higher Performance Follow-up to

10:10:19   21   Amazon's Groundbreaking Voice-Controlled, Cloud Connected

10:10:24   22   Home System.     And it states that Sonar boosts -- or boasts,

10:10:28   23   excuse me, improved speech recognition, enhanced music

10:10:31   24   playback and expanded voice control for the home.

10:10:35   25   Q.   Do you see anything about noise reduction in the second
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 71 of 134 PageID #: 18983
                                                                                     647



10:10:38    1   paragraph, sir?

10:10:38    2   A.   Yes.    When you look at the -- at the second paragraph

10:10:41    3   under Sonar, it provides the best far-field speech

10:10:46    4   recognition.     It states that:    Sonar engages a series of

10:10:49    5   advanced audio algorithm to drastically improve the

10:10:51    6   far-field speech recognition allowing Alexa to process

10:10:57    7   customer speech with greater accuracy than ever before.

10:11:01    8               It goes on to say:   Now Alexa is able to discern

10:11:05    9   the customer's voice more clearly even while a customer is

10:11:09   10   rocking out to Lady Gaga, hosting a loud dinner party, or

10:11:14   11   watching a movie on a 5.1 surround home stereo -- surround

10:11:18   12   sound home theater system.

10:11:20   13               So it goes on to say that:     It's very responsive

10:11:24   14   when spoken to.     It's better able to tune out even common

10:11:28   15   household noises, such as dishwashers and fans.

10:11:32   16               So this goes to the cancellation and the noise

10:11:35   17   abatement algorithms that are built into the accused device

10:11:40   18   so that it meets what is required for suppressing the

10:11:43   19   ambient noise signals.

10:11:44   20   Q.   And so does this limitation require anything further,

10:11:47   21   sir?

10:11:47   22   A.   No, it does not.

10:11:48   23               MR. RUBINO:   Can we have Slide 66, please?

10:11:50   24   Q.   (By Mr. Rubino)      So does the claim as a whole require

10:12:00   25   anything further, sir, from the Amazon products?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 72 of 134 PageID #: 18984
                                                                                     648



10:12:01    1   A.   No, it does not.    I have gone through each one of the

10:12:04    2   claim elements from the preamble and each one of the steps,

10:12:06    3   and I've identified evidence, based on the information

10:12:10    4   provided, in terms of code, product, teardown of product,

10:12:17    5   deposition testimony, documents that have been produced in

10:12:22    6   this matter, technical documents, specifications on digital

10:12:28    7   signal processors, and I've identified all of that.             And my

10:12:32    8   opinion is that each one of the accused products practices

10:12:36    9   each one of the elements of Claim 1 of the '049 patent.

10:12:42   10   Q.   What about Claim 8, do you also have an opinion about

10:12:45   11   Claim 8, sir?

10:12:46   12   A.   Yes, I do.

10:12:46   13            THE COURT:     Let me interrupt right here.         Before

10:12:49   14   we get into Claim 8, we're going to use this opportunity to

10:12:53   15   take a recess.

10:12:53   16            Ladies and gentlemen of the jury, if you'll simply

10:12:55   17   close your notebooks and leave them in your chairs, follow

10:12:58   18   all the instructions I've given you, including not to

10:13:01   19   discuss the case among yourselves, and we'll be back

10:13:03   20   shortly to continue with the next asserted claim through

10:13:08   21   this witness.

10:13:09   22            The jury is excused for recess at this time.

10:13:11   23            COURT SECURITY OFFICER:        All rise.

10:13:13   24            (Jury out.)

10:13:37   25            THE COURT:     Be seated, please.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 73 of 134 PageID #: 18985
                                                                                     649



10:13:38    1            Counsel, just for your information, according to

10:13:43    2   the Court's records, Plaintiff has 6 hours and 17 minutes

10:13:48    3   remaining of their designated trial time.           And Defendant

10:13:53    4   has 9 hours and 3 minutes remaining from their trial time.

10:13:58    5            Also, over the weekend, the Court reviewed the

10:14:07    6   joint submission from the parties of the proposed final

10:14:10    7   jury instructions and verdict form.

10:14:12    8            I'm persuaded that it would be appropriate and

10:14:16    9   beneficial to the Court for the parties to meet and confer,

10:14:22   10   and submit a reviewed and updated proposed final jury

10:14:25   11   instruction and verdict form.

10:14:27   12            Consequently, I'm going to direct that you jointly

10:14:30   13   do that and submit it in Word format to the Court for

10:14:34   14   further review not later than 3:00 p.m. tomorrow.

10:14:37   15            All right.    We will take approximately a 10 or

10:14:43   16   12-minute recess, and then we'll return and continue with

10:14:45   17   this witness.

10:14:46   18            The Court stands in recess.

10:14:47   19            COURT SECURITY OFFICER:        All rise.

10:14:48   20            (Recess.)

10:14:49   21            (Jury out.)

10:14:49   22            COURT SECURITY OFFICER:        All rise.

10:34:01   23            THE COURT:    Be seated, please.

10:34:01   24            Mr. Rubino, are you prepared to continue with your

10:34:05   25   direct examination?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 74 of 134 PageID #: 18986
                                                                                     650



10:34:07    1               MR. RUBINO:    Yes, Your Honor.

10:34:07    2               THE COURT:    You may return to the podium.

10:34:10    3               Mr. Johnston, if you'd bring in the jury, please.

10:34:43    4               COURT SECURITY OFFICER:     All rise.

10:34:44    5               (Jury in.)

10:34:44    6               THE COURT:    Please be seated.

10:34:45    7               Counsel, you may continue with your direct

10:34:51    8   examination of the witness.

10:34:52    9               MR. RUBINO:    Thank you, Your Honor.

10:34:54   10               Mr. Thompson, could we please have Slide 67?

10:34:59   11   Q.   (By Mr. Rubino)      Mr. McAlexander, did you form an

10:35:01   12   opinion with regard to Claim 8 of the '049 patent?

10:35:03   13   A.   Yes, I did.

10:35:04   14   Q.   What is your opinion about this claim?

10:35:06   15   A.   My opinion is that the products that use the MPAF code

10:35:14   16   practice Claim 8.

10:35:16   17   Q.   Can you read Claim 8 into the record, please?

10:35:19   18   A.   Yes.    And if I may have the graphics -- the last four

10:35:27   19   words on the first line please, put a red line through

10:35:33   20   those.      They're repetitious.

10:35:37   21               So the Claim 8 reads:     The method of Claim 1,

10:35:43   22   wherein said noise reduction unit performs noise reduction

10:35:48   23   in a plurality of frequency subbands, wherein said

10:35:52   24   frequency subbands are employed by an analysis filter bank

10:35:55   25   of said adaptive beamforming unit for subband adaptive
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 75 of 134 PageID #: 18987
                                                                                     651



10:36:00    1   beamforming.

10:36:00    2               MR. RUBINO:   Can we please go to Slide 68?        Thank

10:36:03    3   you, Mr. Thompson.

10:36:05    4   Q.   (By Mr. Rubino)      Mr. McAlexander, how is this claim

10:36:08    5   infringed?

10:36:08    6   A.   What I'm showing here is, when I looked in the modules

10:36:12    7   of code specifically for the MPAF, Multi Platform Audio

10:36:17    8   Framework, there are sets of code that are loaded in a

10:36:20    9   module called Subband.

10:36:27   10               And each one of these subband modules of code

10:36:33   11   include FilterBanks, and the FilterBank -- FilterBanks

10:36:35   12   reply on a subband basis.       So this is taking the band

10:36:37   13   frequencies, dividing it, and they're performing the Fast

10:36:45   14   Fourier Transforms in each one of those bands in parallel.

10:36:51   15   Q.   And, sir, does this limitation require anything

10:36:53   16   further?

10:36:54   17   A.   No, it does not.

10:36:57   18               MR. RUBINO:   If we could go to Slide 60, please --

10:37:05   19   Slide 60, please, Mr. Thompson.

10:37:08   20   Q.   (By Mr. Rubino)      So, Mr. McAlexander, can you summarize

10:37:11   21   your opinions here with regard to infringement?

10:37:13   22   A.   Yes.    I have covered each one of these accused products

10:37:19   23   and have identified evidence that I believe supports a

10:37:21   24   finding of infringement for each one of them.

10:37:25   25               Specifically, my finding is any end user that uses
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 76 of 134 PageID #: 18988
                                                                                     652



10:37:29    1   the product, just by the mere speaking of the wake word,

10:37:33    2   infringes Claim 1.        And for the MPAF, it infringes Claims 1

10:37:39    3   and 8.

10:37:41    4               And, secondly, Amazon, by offering to sell and

10:37:47    5   selling the product, indirectly infringes each one of these

10:37:51    6   claims, as well.

10:37:54    7   Q.   Do you have any additional evidence of this indirect

10:37:58    8   infringement, sir?

10:37:58    9   A.   Yes.

10:38:00   10               MR. RUBINO:    If we could please go to Slide 70.

10:38:07   11   Q.   (By Mr. Rubino)      Mr. McAlexander, can you explain

10:38:10   12   what's on this slide?

10:38:11   13   A.   We have seen this one before.       This is Plaintiff's

10:38:14   14   Exhibit 1372, and this is Amazon's information to the users

10:38:23   15   on how to set up their Echo.        And, specifically, they

10:38:27   16   indicate the steps that one goes through to set it up, and

10:38:31   17   then follow the instructions.

10:38:36   18   Q.   Mr. McAlexander, did you perform any analysis of the

10:38:41   19   value of the patented technology?

10:38:42   20   A.   Yes, I did.

10:38:45   21   Q.   And what is that analysis?

10:38:46   22   A.   Well, with regard to the -- the value of the patented

10:38:52   23   technology, I first looked at the claim itself, you know,

10:38:57   24   what is the claim directed to?        And the claim is directed

10:39:00   25   to a system that follows certain steps and protocols.             And
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 77 of 134 PageID #: 18989
                                                                                     653



10:39:03    1   those steps are how to discriminate, how to detect and pull

10:39:08    2   out of an environmental sound the particular target sound

10:39:13    3   signal.

10:39:14    4             So if a spoken word or words are said, the

10:39:17    5   question is, how does one go about doing that to -- to

10:39:21    6   specifically identify the word that you're looking for and

10:39:24    7   pull it out of the rest of the environment?           That's what

10:39:26    8   this claim is directed to.

10:39:28    9             So when I look at the way -- the steps by which it

10:39:33   10   enacts that, it specifically is addressing key factors that

10:39:38   11   are necessary to discriminate and determine that particular

10:39:41   12   sound signal, some of which are providing filtration so

10:39:47   13   that you have the ability to fil -- filter out disparate

10:39:52   14   signals, filter out ambient noise so that you can more

10:39:55   15   clearly discriminate where the signal is coming from.

10:39:59   16             Secondly, not only does the patented invention, in

10:40:02   17   terms of the value it adds for Amazon or others that use

10:40:04   18   it, the ability to discriminate, but it also aligns the

10:40:13   19   beam -- the beampattern in such a way that it promotes

10:40:16   20   the -- the beam and the direction in which the sound is

10:40:19   21   coming from.   So it does that with the beamforming

10:40:28   22   algorithms.

10:40:28   23             But the key thing that I find also is an attribute

10:40:31   24   is it does it in a far-field environment, that it can

10:40:33   25   discriminate between sounds that are reflecting off of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 78 of 134 PageID #: 18990
                                                                                     654



10:40:39    1   walls.   You know, when I'm saying something, the words that

10:40:42    2   I'm saying comes from me, but the microphone is projecting

10:40:46    3   it through the speakers.

10:40:47    4            And so if -- if one is to align a beam with a

10:40:50    5   direction that the sound is coming from, it must somehow be

10:40:54    6   able to get rid of the sound that's coming from the

10:40:57    7   speakers and direct it just to me.

10:40:58    8            And to do that, that requires some high-level math

10:41:03    9   in order to create that discrimination and eliminate the

10:41:07   10   other reflections that are occurring.

10:41:09   11            Also, if music is playing in the background,

10:41:13   12   the -- the Amazon systems are able to discriminate the

10:41:20   13   spoken word when it is -- the -- the wake word.            It can

10:41:23   14   discriminate that, even with music and other background

10:41:26   15   noise playing.

10:41:27   16            So great value added, I believe, because the

10:41:29   17   patented invention would embody -- as embodied in the

10:41:35   18   Amazon products, enables it to, with clarity, discriminate

10:41:38   19   the spoken wake word from everything else that's happening.

10:41:41   20   And that's regardless of whether it's in a room with

10:41:47   21   reflecting walls or even far-field -- when it's outside

10:41:51   22   when there's no reflection but you have other ambient

10:41:55   23   disturbances going on.

10:41:56   24   Q.   Thank you, sir.

10:41:57   25            And how does that compare to the other features of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 79 of 134 PageID #: 18991
                                                                                     655



10:41:59    1   that product?

10:42:00    2   A.   Well, I think that as it -- as that compares to other

10:42:05    3   features of the product, I would -- I would characterize it

10:42:14    4   as it -- it provides what I would call a fundamental value

10:42:17    5   that advances this product.       And I would put it on par --

10:42:20    6   it's -- it's at least as important as the rest of the --

10:42:23    7   the features put together.

10:42:25    8              So much of the rest of the features depend upon

10:42:28    9   voice discrimination and being able to select the words

10:42:31   10   that are said.    Even the wake word, which is the only thing

10:42:35   11   required when spoken for the invention to be practiced --

10:42:40   12   for Claim 1 and Claim 8 to be practiced, the only thing

10:42:44   13   that's required, is that the ability to discriminate that

10:42:46   14   word also allows the -- the front end to be able to

10:42:49   15   discriminate other words that could be used in command

10:42:53   16   structure and everything.

10:42:54   17              So the weight of what is done to work on the

10:42:57   18   wake -- wake word applies to the other parts of the

10:43:00   19   features, as well.

10:43:01   20              So I put this on par with -- it's -- it's a

10:43:04   21   fundamental value that's added to the advancement of the

10:43:07   22   product.    It's -- it's at least as important as the other

10:43:10   23   technology that the product has.

10:43:11   24   Q.   And, sir, what about any non-infringing uses of the

10:43:18   25   product?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 80 of 134 PageID #: 18992
                                                                                     656



10:43:18    1   A.   Well, non-infringing -- if you're asking the question

10:43:24    2   about other ways in which it could be done, my

10:43:27    3   understanding of non-infringing uses is that there's two --

10:43:32    4   two parts to this.

10:43:33    5             One is, you have to be able -- if it's a

10:43:36    6   non-infringing alternative, it has to be able to achieve

10:43:39    7   the same result.

10:43:41    8             And so there are other alternatives that you can

10:43:44    9   do by touching a screen or something of that nature and

10:43:48   10   invoking commands, like pushing buttons.          But that requires

10:43:52   11   you to be up close to the product.         You can't move around.

10:43:58   12             So the result is not the same.        You've got to be

10:44:00   13   able to be free in the environment and have that word

10:44:02   14   understood.

10:44:03   15             In terms of non-infringing uses of the product as

10:44:08   16   sold, I don't see any, because it's all based upon as soon

10:44:12   17   as the wake word is spoken, which is what starts the -- the

10:44:15   18   Amazon products to operate and -- and to respond, the

10:44:19   19   invention is practiced.

10:44:20   20   Q.   What about alternatives to the product?

10:44:23   21   A.   Again, the only alternatives that I see is you can do

10:44:28   22   things by defeating some of the -- the filtration or not

10:44:34   23   having the beams steer in the direction of the person

10:44:39   24   moving.   And you can do it by -- by instead of doing

10:44:43   25   samples, you could do it with time.         You could do a lot of
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 81 of 134 PageID #: 18993
                                                                                     657



10:44:45    1   other things.

10:44:46    2            But the bottom line is you don't achieve the

10:44:50    3   result that this achieves.       And if you don't achieve the

10:44:52    4   result, then that's not an alternative design.

10:44:54    5   Q.   So what was your conclusion about these technical

10:45:00    6   portions of this product, sir?

10:45:01    7   A.   My conclusion, as far as -- the technical portions of

10:45:06    8   the products; is that what you said?

10:45:08    9   Q.   Yes, sir.

10:45:09   10   A.   Well, my evaluation, certainly from a technical

10:45:13   11   standpoint -- first of all, it's -- each one of these

10:45:17   12   systems is a very smart system.        Yeah, there's a lot of

10:45:22   13   other things that it does, but bottom line is built into

10:45:24   14   the -- each one of these containers is a very smart system.

10:45:28   15            Each one of them has a very sophisticated

10:45:31   16   microphone array, very sophisticated code -- that's

10:45:37   17   firmware that -- that it executes -- very sophisticated

10:45:41   18   processors.      Using the ARM core Neon-type processors is a

10:45:46   19   very sophisticated processor.       And each one of these is

10:45:50   20   capable of doing high-level mathematical operations.             It's

10:45:55   21   specifically tailored for the -- what it does.

10:45:57   22            I think it also gives great freedom to the user to

10:46:00   23   know that -- whether you are near it or far away from it it

10:46:04   24   can still pick up and discern, is great value added from a

10:46:08   25   technology standpoint, because there's a lot of things you
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 82 of 134 PageID #: 18994
                                                                                     658



10:46:11    1   can do with it once it can discern the words that you're

10:46:15    2   saying.

10:46:15    3   Q.   Thank you, Mr. McAlexander.

10:46:22    4             MR. RUBINO:    I pass the witness.

10:46:23    5             THE COURT:    Cross-examination by the Defendant?

10:46:25    6             MR. HADDEN:    Yes, Your Honor.

10:46:26    7             May we approach with some binders, Your Honor?

10:46:29    8             THE COURT:    You have leave to distribute binders.

10:46:31    9             MR. HADDEN:    Thank you, Your Honor.

10:46:52   10             THE COURT:    All right.    Counsel, you may proceed

10:46:54   11   with cross-examination.

10:46:55   12             MR. HADDEN:    Thank you, Your Honor.

10:46:55   13                           CROSS-EXAMINATION

10:46:57   14   BY MR. HADDEN:

10:46:57   15   Q.   Good morning, Mr. McAlexander.

10:46:58   16   A.   Good morning, sir.

10:46:59   17   Q.   You're not an expert in adaptive beamforming, are you?

10:47:02   18   A.   Not in adaptive beamforming, per se, no.

10:47:05   19   Q.   And you've not authored any publications regarding

10:47:09   20   adaptive beamforming, have you?

10:47:10   21   A.   That's correct, no.

10:47:11   22   Q.   And you've not taught any classes regarding adaptive

10:47:14   23   beamforming, have you?

10:47:15   24   A.   That's also correct.

10:47:16   25   Q.   In fact, you haven't even taken any classes related to
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 83 of 134 PageID #: 18995
                                                                                     659



10:47:20    1   adaptive beamforming, have you, Mr. McAlexander?

10:47:22    2   A.    Not any official classes, no.

10:47:24    3   Q.    Okay.    And, in fact, you have no experience with

10:47:26    4   adaptive beamforming as it is used in these patents, do

10:47:30    5   you, Mr. McAlexander?

10:47:31    6   A.    Not correct.    As I mentioned, I have used -- in

10:47:34    7   acoustic design of systems, I have used equipment.            I

10:47:38    8   haven't designed the actual construct of the -- the

10:47:42    9   adaptive beamformer itself, but I've used it.

10:47:44   10   Q.    Well, do you recall being -- having your deposition

10:47:47   11   taken in this case, Mr. McAlexander?

10:47:49   12   A.    Certainly.

10:47:49   13   Q.    And do you recall being deposed on June 9, being asked

10:47:58   14   the question:      Do you have any experience with adaptive

10:48:00   15   beamforming?

10:48:00   16   A.    Yes.    And I believe I answered no.

10:48:03   17   Q.    Excuse me?

10:48:03   18   A.    Yes, I remember that.

10:48:04   19   Q.    And you recall that your answer was:        Other than what

10:48:07   20   I've discussed with you in the radar system, the answer is

10:48:11   21   no?

10:48:11   22   A.    Correct.

10:48:12   23   Q.    Not as used in this patent?

10:48:15   24                No?

10:48:15   25   A.    Correct.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 84 of 134 PageID #: 18996
                                                                                     660



10:48:16    1   Q.    And you're not an expert in sound source localization

10:48:20    2   either, are you, Mr. McAlexander?

10:48:22    3   A.    No, I expressed in my deposition how I have done this

10:48:26    4   in terms of system implementation using external

10:48:30    5   microphones, but not in terms of what we're talking about

10:48:32    6   here, no.

10:48:33    7   Q.    So you've not authored any publications related to

10:48:38    8   sound source localization, have you?

10:48:39    9   A.    No, I have not.

10:48:40   10   Q.    And you've not taught any classes related to sound

10:48:45   11   source localization either, have you?

10:48:45   12   A.    That's correct, I have not.

10:48:46   13   Q.    And you've not taken any courses related to sound

10:48:50   14   source localization, have you, Mr. McAlexander?

10:48:51   15   A.    That is correct, I have not.

10:48:53   16   Q.    Okay.   And you, in fact, have no experience with sound

10:48:59   17   source localization as defined in and used in this patent,

10:49:05   18   do you, Mr. McAlexander?

10:49:05   19   A.    That is correct.

10:49:06   20   Q.    And you're not an expert on microphone arrays, either,

10:49:09   21   are you, Mr. McAlexander?

10:49:10   22   A.    I had expressed in my deposition the fact that I have

10:49:13   23   done microphone arrays on an analog microphone, but in

10:49:16   24   terms of this particular aspect, I've not done this myself,

10:49:19   25   no.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 85 of 134 PageID #: 18997
                                                                                     661



10:49:20    1   Q.   Okay.   And you have not authored any publications or

10:49:23    2   technical papers relating to microphone arrays, have you?

10:49:25    3   A.   No, I have not.

10:49:26    4   Q.   And you have not taught any courses related to

10:49:30    5   microphone arrays, have you?

10:49:30    6   A.   Correct, I have not.

10:49:32    7   Q.   In fact, you haven't taken any courses related to

10:49:35    8   microphone arrays, have you?

10:49:36    9   A.   Correct, I have not.

10:49:37   10   Q.   Okay.   Is it fair to say that you have never worked

10:49:47   11   with, installed, or used a system that has a fixed

10:49:50   12   beamformer, a blocking matrix, and an adaptive filter?

10:49:56   13   A.   I have used the Amazon systems, as I have indicated, so

10:49:59   14   in that case, I have.

10:50:02   15   Q.   Okay.   But before you were hired by Mr. Fabricant in

10:50:05   16   this case, is it fair -- fair to say that you had never

10:50:10   17   worked with, installed, or used a system that had a fixed

10:50:13   18   beamformer, a blocking matrix, and an adaptive filter?

10:50:17   19   A.   I've worked with Amazon products before I was hired by

10:50:21   20   Mr. Fabricant.

10:50:21   21   Q.   Okay.   Do you recall, again, in your deposition on June

10:50:24   22   9th being asked the question:       Okay.    So is it fair to say,

10:50:30   23   though, that you have never worked with, installed, or used

10:50:34   24   a system that has a fixed beamformer, a blocking matrix,

10:50:40   25   and an adaptive filter?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 86 of 134 PageID #: 18998
                                                                                     662



10:50:41    1            And do you recall answering:         I would say the

10:50:47    2   answer to that is yes.      I have not.

10:50:49    3   A.   That is correct, other than the Amazon products, that

10:50:53    4   is correct.

10:50:53    5            MR. HADDEN:     Can we pull up the patent, please,

10:50:56    6   Mr. Berk?     And can we go to Figure 1, please?        Blow that up

10:51:10    7   a little bit, thank you very much.

10:51:12    8   Q.   (By Mr. Hadden)    Do you recognize this as Figure 1 from

10:51:14    9   the '049 patent, Mr. McAlexander?

10:51:15   10   A.   Yes, that's correct.

10:51:16   11   Q.   And this is also the figure that's on the front of the

10:51:19   12   patent; isn't that right?

10:51:20   13   A.   That is also correct.

10:51:22   14   Q.   And if we look at this flowchart, and start with

10:51:28   15   Element 102, it says:      Receive multiple sound signals from

10:51:35   16   multiple disparate sources by the sound sensors.            Do you

10:51:42   17   see that, Mr. McAlexander?

10:51:43   18   A.   Yes, I do.

10:51:43   19   Q.   And then following Step 102 is Step 103, it says:

10:51:49   20   Estimate a spatial location of the target sound signal from

10:51:55   21   the received sound signals by the sound source localization

10:52:00   22   unit.

10:52:00   23            Do you see that, Mr. McAlexander?

10:52:01   24   A.   Yes, I see that, as well.

10:52:03   25   Q.   Is this describing it after the system of microphones
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 87 of 134 PageID #: 18999
                                                                                     663



10:52:06    1   receives the sounds, it then locates the target sound

10:52:11    2   source using this spatial location -- using this sound

10:52:17    3   source localization unit?

10:52:17    4   A.   Well, this describes Steps 102 and 103.          And in this --

10:52:22    5   in this particular illustration, it -- it shows a method

10:52:25    6   for enhancing the target sound signal performed in these

10:52:30    7   two steps.

10:52:30    8   Q.   And then the step that comes after that in this Figure

10:52:36    9   104 it describes:     Perform adaptive beamforming for

10:52:41   10   steering a directivity pattern of the array of sound

10:52:45   11   sensors in a direction of the spatial location of the

10:52:48   12   target sound signal by the adaptive beamforming unit.

10:52:50   13            Do you see that, Mr. McAlexander?

10:52:51   14   A.   Yes, I do.

10:52:52   15   Q.   So in this Figure 1, it describes that the target sound

10:52:58   16   source is located, and then a beam is formed in that

10:53:02   17   direction.   Isn't that right, Mr. McAlexander?

10:53:04   18   A.   Well, these are -- now you're showing three steps, 102,

10:53:08   19   103, and 104, and these three steps are performed as a part

10:53:12   20   of this method that is illustrated in Figure 1.

10:53:15   21   Q.   And in this method that is illustrated in Figure 1, the

10:53:20   22   system adaptively steers the beam in the direction of the

10:53:27   23   target sound source that was located using the sound source

10:53:39   24   localization unit.     Isn't that correct?

10:53:40   25   A.   Well, the -- the statement that's shown here is three
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 88 of 134 PageID #: 19000
                                                                                     664



10:53:43    1   separate steps, and the way it is diagrammed in this

10:53:47    2   method, the adaptive beamforming is done in Step 104.             Now,

10:53:53    3   certainly the way it's diagrammed, 103 is -- is shown above

10:53:57    4   that in this illustration.

10:53:58    5   Q.   Right.   It's also shown that there is an error going

10:54:02    6   from Step 103 to 104.      Isn't it typical in a flowchart,

10:54:07    7   Mr. McAlexander, that when you have an arrow going from one

10:54:10    8   box to the next, that shows a sequence of steps?

10:54:15    9   A.   It shows a -- it shows steps, and they show that they

10:54:19   10   are interrelated.      It's a typical block diagram formation.

10:54:22   11   Q.   And is it your understanding when you're reading

10:54:24   12   Figure 1 that Step 104 followed Step 103?

10:54:29   13   A.   Well, you can't write two words on top of each other,

10:54:33   14   so, yes, one -- one follows the other so that you can

10:54:36   15   discern 103 from 104.

10:54:39   16   Q.   And you understood from reading this patent that it

10:54:42   17   describes a system in which the target sound source is

10:54:47   18   located and then a beam is formed to point in the direction

10:54:50   19   of that source; isn't that right?

10:54:51   20   A.   That's my understanding.      That's one of the

10:54:54   21   descriptions given in the spec, yes.

10:54:57   22            MR. HADDEN:     And if we look at Figure 16,

10:55:00   23   Mr. Berk.     So if we can blow this up.

10:55:07   24   Q.   (By Mr. Hadden)    Figure 16E and 16F show the result of

10:55:11   25   that process where a beam is being formed to point in a
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 89 of 134 PageID #: 19001
                                                                                     665



10:55:16    1   particular direction.       Isn't that right, Mr. McAlexander?

10:55:19    2   A.   Figure 16E through 16L, the specification states, is

10:55:32    3   that it is an exemplary illustrate -- illustrated graphic

10:55:37    4   representation showing the directivity patterns of the

10:55:41    5   eight-sensor microphone array in Figure 16A.           So this is an

10:55:46    6   exemplary illustration of that particular configuration.

10:55:49    7   Q.   And those -- those patterns that are --

10:55:53    8               MR. HADDEN:   Maybe we could blow up one of the

10:55:56    9   beampatterns in 16E, Mr. Berk.

10:56:03   10   Q.   (By Mr. Hadden)      So that kind of funny-shaped blob in

10:56:07   11   the middle of the circle is the beam that is being formed.

10:56:11   12   And in this case it's being formed to point at a target

10:56:15   13   source.      It would be approximately 15 degrees in this

10:56:18   14   diagram.      Isn't that right, Mr. McAlexander?

10:56:20   15   A.   Yes.    The diagram that showed an illustration here in

10:56:24   16   this particular microphone beampattern, there are a number

10:56:28   17   of different beams.       And this is basically identifying one

10:56:34   18   that's pointed in the direction of the target sound source.

10:56:36   19   Q.   Okay.    And to form the beams like we see here in 16.1

10:56:47   20   that are pointed at a particular target sound source, the

10:56:54   21   patent first determines a series of delays; isn't that

10:57:00   22   correct, Mr. McAlexander?

10:57:01   23   A.   When you say the patent, are you talking about the

10:57:04   24   claims?

10:57:04   25   Q.   Both.    But let's start with the written description in
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 90 of 134 PageID #: 19002
                                                                                     666



10:57:07    1   the specification.

10:57:07    2   A.   Some of the illustrations that -- that are defined is

10:57:10    3   that -- in terms of the beamforming algorithm, you will

10:57:15    4   define the beampatterns, and then from that you will select

10:57:19    5   the one that is pointed in the direction of the target

10:57:23    6   sound source.    That's -- that's the illustration that's

10:57:24    7   given in the patent.

10:57:26    8   Q.   Well, in fact, the way the patent works is you

10:57:31    9   determine delays to the different microphones based on the

10:57:35   10   location of the target sound source, and from those delays,

10:57:39   11   you calculate the beampattern.        Isn't that correct,

10:57:44   12   Mr. McAlexander?

10:57:45   13   A.   Can you say that again, please?

10:57:48   14   Q.   Sure.   You form this beampattern, like we see in Figure

10:57:53   15   16E, the patent as it describes, first determines that the

10:57:56   16   target sound source is at 15 degrees.         And then using that

10:58:00   17   information, it calculates the delays to each of the

10:58:04   18   microphones from the origin.       And then it uses those delays

10:58:08   19   to form those weights you talked about that actually caused

10:58:13   20   this beam to have this shape.       Isn't that correct?

10:58:16   21   A.   I think your general description of the specification

10:58:22   22   illustration is correct.

10:58:23   23            MR. HADDEN:     Can we go to Figure 5, please,

10:58:29   24   Mr. Berk?    So if we blow up Figure 5.

10:58:32   25   Q.   (By Mr. Hadden)    This is an illustration showing how
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 91 of 134 PageID #: 19003
                                                                                     667



10:58:37    1   those delays are calculated, isn't it, Mr. McAlexander?

10:58:40    2   A.   Well, it shows how those delays are determined, yes.

10:58:47    3   And it's -- it's an example, and it actually depends on

10:58:54    4   Figure 4 of this illustration, or the delay-and-sum in this

10:58:59    5   particular Figure 4 is the technique that is used.

10:59:01    6   Q.   So just to put a -- on Figure 5, that arrow that says

10:59:05    7   target sound signal, that is pointing to the target that is

10:59:11    8   emitting the sound that we are trying to capture; isn't

10:59:11    9   that correct?

10:59:21   10   A.   I believe the target sound signal arrow is showing the

10:59:25   11   direction -- the azimuth from which the target sound signal

10:59:27   12   is coming.    So that gen -- that is where it's coming from,

10:59:30   13   and, obviously, it's continuing to pass through there, so

10:59:34   14   it's going in that direction, too.

10:59:35   15   Q.   Sure.   So in your example of someone speaking the wake

10:59:40   16   word "Alexa," that arrow would be pointing to that person,

10:59:44   17   right?

10:59:44   18   A.   Again, the arrow -- the arrow -- the beamformer, if --

10:59:56   19   if that's the target sound signal direction, if it's coming

10:59:58   20   from the top right in that quadrant, then the beamformer

11:00:03   21   would be then directed to steer and move in that direction.

11:00:08   22   Q.   So if the person is speaking "Alexa" is the target

11:00:13   23   sound source in the example, that arrow would be an arrow

11:00:16   24   pointing to that person; isn't that correct?

11:00:24   25   A.   If -- whatever direction the angle -- whatever
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 92 of 134 PageID #: 19004
                                                                                     668



11:00:26    1   direction that the arrow was coming from, that would be the

11:00:30    2   originating direction from the target sound signal, and

11:00:33    3   it's going to pass through and pass by the microphones and

11:00:37    4   continue on.      So there would be associated with that arrow

11:00:40    5   a direction that is associated with the target sound

11:00:44    6   signal.

11:00:44    7   Q.   Right.    And the direction to the target sound signal

11:00:48    8   would be, in my example, the person speaking the wake word

11:00:52    9   "Alexa."      That is required to calculate or determine these

11:00:59   10   delays, right?

11:01:00   11   A.   As far as determining the incident azimuth, yes, then

11:01:04   12   there would be a beam finder -- beamformer -- beamforming

11:01:08   13   code that would be done for delay-and-sum that would

11:01:15   14   identify that based on the weights of the beams, the

11:01:18   15   direction at which the one that has the primary above the

11:01:22   16   signal-to-noise ratio, and then, yes, from that you can

11:01:25   17   make a selection that would be associated with that beam

11:01:27   18   direction.

11:01:28   19              MR. HADDEN:    Move to strike as non-responsive,

11:01:31   20   Your Honor.

11:01:31   21              THE COURT:    Overruled.

11:01:44   22   Q.   (By Mr. Hadden)     Focusing just on the delay

11:01:52   23   calculation, Mr. McAlexander, to calculate the delays as

11:01:56   24   shown in Figure 5 you have to know the angle to the target

11:02:00   25   sound source; isn't that correct?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 93 of 134 PageID #: 19005
                                                                                     669



11:02:05    1   A.   To calculate the delay, you would have to know the

11:02:08    2   angle?

11:02:09    3   Q.   Yes, Mr. McAlexander.

11:02:11    4   A.   No.    Your calculation of the delay goes into a delay

11:02:15    5   algorithm that does a filter-and-sum or a delay-and-sum in

11:02:24    6   the Fast Fourier Transform area.        And you're evaluating

11:02:25    7   the -- the components that are coming -- that are

11:02:28    8   determined for each of the beams.

11:02:30    9               And so in that beamforming activity, there may be

11:02:35   10   a particular incident beam that you will eventually select.

11:02:38   11   But in terms of the initial calculation, your calculation

11:02:41   12   is based on the weight and the beams itself.           And from

11:02:43   13   that, you will then make a determination from the overall

11:02:49   14   weights and the overall delays that are determined.             Then

11:02:52   15   you will select from that the direction of the beam.

11:02:58   16   Q.   Well, let's just focus on Figure 5.         Do you see the

11:03:01   17   delays in Figure 5, Mr. McAlexander?

11:03:04   18   A.   Yes.

11:03:08   19   Q.   So those are those tau 1 and tau 3?

11:03:11   20   A.   It's not very easy to read.       I hope the jury can see

11:03:16   21   that.      But, yes, those are the taus.     This is a -- the

11:03:19   22   Greek symbol that's used for delay.

11:03:21   23   Q.   And so the delay between Microphone 3, which is M 3 , in

11:03:28   24   the origin is tau 3; isn't that right, Mr. McAlexander?

11:03:33   25   A.   That is correct.
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 94 of 134 PageID #: 19006
                                                                                     670



11:03:34    1   Q.    And that tau 3 is shown here as a distance; isn't that

11:03:34    2   right?

11:03:39    3   A.    Yes.     And that distance -- if there was a sig -- signal

11:03:43    4   that is incident, for instance, on the M 3 , then if it's

11:03:50    5   incident perpendicular to M 3 , such as coming in here, then

11:03:59    6   it's the distance -- the delay that's determined to be

11:04:01    7   tau 3 would be consistent with the delay from that vector

11:04:05    8   that's coming in directly tang -- or perpendicular to that

11:04:10    9   microphone.

11:04:10   10   Q.    Right.     But the tau 3 and -- and just -- just to be

11:04:14   11   clear, can be represented as a distance, because the speed

11:04:17   12   of sound is constant.        So time is proportional to distance;

11:04:24   13   isn't that right?

11:04:24   14   A.    Well, they're -- they're different -- those are

11:04:27   15   different parameters, but there is a proportionality that

11:04:30   16   you can derive from that based upon the architectural

11:04:34   17   organization of the microphone array.

11:04:35   18   Q.    The distance between -- a difference -- the difference

11:04:38   19   between a distance -- sorry.

11:04:39   20                Converting a distance to a time just depends on

11:04:42   21   the speed of sound, doesn't it, Mr. McAlexander?

11:04:47   22                THE COURT:    Counsel, you're going need to speak

11:04:50   23   up.

11:04:50   24                MR. HADDEN:    Sure, I'm sorry.

11:04:51   25   Q.    (By Mr. Hadden)      The conversion of tau 3 from a
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 95 of 134 PageID #: 19007
                                                                                     671



11:04:54    1   distance to a time measurement just depends on the speed of

11:04:58    2   sound, doesn't it?

11:04:59    3   A.   Speed of sound is certainly a parameter that is used in

11:05:02    4   that, yes.

11:05:02    5   Q.   Okay.    And going back to this figure, tau 3, the actual

11:05:08    6   distance that is shown in Figure 5, depends on that angle

11:05:13    7   theta, which is the azimuth angle to the target sound

11:05:19    8   signal.      Isn't that right?

11:05:20    9   A.   That's correct.    As I mentioned before, if the -- if

11:05:22   10   the target sound signal is coming in exactly perpendicular

11:05:25   11   to M 3 , then the tau that's associated with that would be

11:05:29   12   correlated directly with the actual distance from

11:05:33   13   Microphone 3 to the center.

11:05:35   14             If it's off azimuth, then there's going to be some

11:05:41   15   difference that has to be performed in making that

11:05:43   16   determination.

11:05:44   17   Q.   So to determine the delay from each of the microphones

11:05:47   18   to the origin of the microphone array, requires knowing

11:05:52   19   that azimuth angle to the target sound signal; isn't that

11:05:52   20   right?

11:05:56   21   A.   For this illustration, that would be correct.

11:05:58   22   Q.   And those delays that are determined as we see in

11:06:14   23   Figure 5 in the patent, those are what are used to then

11:06:17   24   calculate those beamforming weights; isn't that right,

11:06:23   25   Mr. McAlexander?
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 96 of 134 PageID #: 19008
                                                                                     672



11:06:24    1   A.   There is -- there are already known weights to be based

11:06:31    2   on the architecture of the microphone.          Then when you have

11:06:37    3   a sound signal that is coming in that is off azimuth, then

11:06:40    4   there will be some weight calculations or determinations

11:06:43    5   that are done based upon the angle of incidence of that

11:06:48    6   target sound signal.

11:06:57    7               MR. HADDEN:   Can we look at Column 8, Lines 14

11:06:59    8   through 17, Mr. Berk?       After 301, can you blow that up,

11:07:42    9   Mr. Berk, or highlight it, for any specific microphone

11:07:45   10   array configuration?       No, at Line 14.    I'm sorry, Mr. Berk,

11:08:00   11   Line 14 to 17.

11:08:18   12   Q.   (By Mr. Hadden)      So if we look at the specification

11:08:20   13   here, Mr. McAlexander, it says that:         For any specific

11:08:24   14   microphone array configuration, the parameter that is

11:08:27   15   defined to achieve the beamformer coefficients is the value

11:08:32   16   of the tau n for each sound sensor 301.

11:08:38   17               Do you see that?

11:08:38   18   A.   Yes.    That's in agreement with what I said about this

11:08:41   19   particular illustration.

11:08:42   20   Q.   Okay.    And the beamformer coefficients, those are those

11:08:46   21   weights that you talked about that multiply the output of

11:08:50   22   the microphones in the filter-and-sum algorithm; isn't that

11:08:50   23   correct?

11:08:55   24   A.   That's correct.      There's some portions of the

11:08:57   25   filter-and-sum algorithm that are already known as
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 97 of 134 PageID #: 19009
                                                                                     673



11:08:58    1   coefficients because you already know the architecture of

11:09:01    2   the -- of the microphone array itself to the center.

11:09:04    3            And so then when you apply that in situ with a

11:09:10    4   particular incoming beam, then you have the azimuth portion

11:09:15    5   of that, and so now you have the full complement of the

11:09:18    6   coefficients.    I agree with that.

11:09:20    7   Q.   And what it says here is that those delays that are

11:09:23    8   determined are what are used to achieve those beamformer

11:09:26    9   coefficients; isn't that right?

11:09:28   10   A.   That's what a delay-and-sum beamformer does.

11:09:32   11   Q.   So you need to have a delay before you can create the

11:09:37   12   beamformer coefficients in the -- in the filter-and-sum

11:09:42   13   algorithm you talked about, right?

11:09:43   14   A.   No, that's not correct.      It's achieve, not create.        You

11:09:49   15   can't achieve unless you have the incoming beam.            You have

11:09:52   16   the azimuth that is a component in that calculation.             So

11:09:56   17   you have some of it that you already know.           But when you

11:09:58   18   have the incoming beam, that then determines which

11:10:02   19   coefficient you are going to use.

11:10:04   20   Q.   Just to be clear, what the patent says is, to achieve

11:10:09   21   beamer coefficients, use the value tau.          And that's the

11:10:14   22   delay, right?

11:10:14   23   A.   That's what it says, but, again, understand that the

11:10:16   24   beam -- the coefficients in terms of the actual placement

11:10:18   25   of the microphones is already in there; it's already
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 98 of 134 PageID #: 19010
                                                                                     674



11:10:20    1   defined.     So when you have the azimuth, that gives you

11:10:23    2   the -- what I call the in situ.          That's the real-time, here

11:10:27    3   it is.

11:10:28    4              So then you can create the actual coefficients at

11:10:31    5   that point that are associated with that particular beam

11:10:34    6   coming in.     That's what it says, and that's what it does.

11:10:37    7              MR. HADDEN:     May I put up a board, Your Honor?

11:10:39    8              THE COURT:     You may.

11:11:02    9              Can you see this, Mr. McAlexander?

11:11:05   10              THE WITNESS:     For the most part.

11:11:07   11              THE COURT:     Pull that forward, if you will,

11:11:10   12   counsel.

11:11:10   13              MR. HADDEN:     Forward a little bit.

11:11:12   14   Q.    (By Mr. Hadden)     Is that better, sir?

11:11:20   15   A.    To the left a little.

11:11:21   16              THE COURT:     I tell you what, why don't you stand

11:11:24   17   up.

11:11:24   18              THE WITNESS:     Can I stand up?

11:11:25   19              THE COURT:     You may stand up if -- when necessary.

11:11:25   20              THE WITNESS:     Thank you.

11:11:25   21              THE COURT:     All right.     Let's proceed, counsel.

11:11:30   22              MR. HADDEN:     Thank you, Your Honor.

11:11:30   23   Q.    (By Mr. Hadden)     Now, we talked about the

11:11:31   24   specification.     When we talked about --

11:11:31   25              MR. HADDEN:     Can we also put up Claim 1 on the
    Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 99 of 134 PageID #: 19011
                                                                                     675



11:11:35    1   screen, Mr. Berk?

11:11:40    2   Q.   (By Mr. Hadden)    And before we focus in on the

11:11:43    3   determining step, you agree, Mr. McAlexander, that each of

11:11:46    4   these steps has to be performed by the device when it's in

11:11:49    5   use; isn't that right?

11:11:50    6   A.   Yes, each of the steps -- each of the steps has to be

11:11:56    7   performed by an accused device.

11:11:57    8   Q.   Okay.   And when you say "by an accused device," you

11:12:02    9   mean by an Echo when a customer is using it, correct?

11:12:05   10   A.   Correct.   As I've stated on my direct, when the

11:12:07   11   customer is using it, speaks the wake word, all of these

11:12:11   12   steps are performed.

11:12:14   13   Q.   And that includes this determining step; is that

11:12:19   14   correct, Mr. McAlexander?

11:12:19   15   A.   Yes, as I explained on my direct.

11:12:21   16   Q.   So the determining step has to be performed on the

11:12:24   17   device while it's in operation, correct?

11:12:27   18   A.   Yes, it is.

11:12:28   19   Q.   Okay.   And as part of that determining step, the delays

11:12:36   20   have to be determined between each of said sound sensors

11:12:41   21   and an origin of said array of sound sensors.           Do you see

11:12:45   22   that?

11:12:45   23   A.   That's correct.

11:12:45   24   Q.   So when the device is in operation, it has to determine

11:12:53   25   a delay between each of those seven microphones, in the
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 100 of 134 PageID #: 19012
                                                                                    676



11:12:58    1   example we're looking at, and an origin of the array of

11:13:02    2   microphones; is that correct?

11:13:03    3   A.   That's correct.

11:13:03    4               THE COURT:    Let me -- let me interrupt, counsel.

11:13:05    5   Let's bring the easel out to the corner of the ELMO.

11:13:09    6               MR. HADDEN:    Sure.

11:13:10    7               THE COURT:    That way the jury can see it, opposing

11:13:12    8   counsel can see it, and the witness can see it.

11:13:26    9               MR. HADDEN:    Can we blow up on the screen just the

11:13:33   10   determining steps?

11:13:35   11   Q.   (By Mr. Hadden)      And so going back to -- going back to

11:13:43   12   these steps, right?

11:13:45   13               So we have to perform this determining on the

11:13:49   14   device when it's in operation, correct?

11:13:51   15   A.   Yes.    And it is.

11:13:52   16   Q.   And -- and that determining has to be a -- those delays

11:13:58   17   have to be a function of several things, right?

11:14:03   18   A.   Yes.

11:14:04   19   Q.   And they have to be a function of the distance between

11:14:08   20   each of the sound sensors or microphones and the origin --

11:14:14   21   A.   Correct.

11:14:16   22   Q.   -- right?

11:14:17   23   A.   Correct.

11:14:19   24   Q.   And when we say "a function of," that means that those

11:14:22   25   things have to be an input to some determination step that
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 101 of 134 PageID #: 19013
                                                                                    677



11:14:28    1   is performed on the device in order to output these delays;

11:14:28    2   isn't that right?

11:14:33    3   A.   Well, you say it has to be an input.        It has to be a

11:14:36    4   part of the delay determination.

11:14:39    5   Q.   So in determining -- in this step of determining a

11:14:44    6   delay as being performed on the device, part of that

11:14:48    7   determination has to use each of these three items we've

11:14:53    8   highlighted or pulled out as -- as separate lines, right?

11:14:58    9   A.   Well, you've identified -- you've talked about the

11:15:00   10   identification of the separate lines for the distance, the

11:15:02   11   angle, and the azimuth?

11:15:04   12   Q.   Correct.

11:15:05   13   A.   Yeah.   All three of those -- and as I've looked at the

11:15:10   14   code, all three are -- are used as a part of that

11:15:13   15   determining.

11:15:13   16   Q.   And, again, going back to what these delays are as we

11:15:16   17   saw in Figure 5, right?     In a circular microphone array, if

11:15:21   18   you have a sound wave coming in from a particular

11:15:25   19   direction, there are going to be -- that sound wave is

11:15:29   20   going to hit those microphones at different times, right?

11:15:33   21   A.   Yes, depending upon where it is coming in from.

11:15:38   22   Q.   So this delay is -- or these delays that are being

11:15:41   23   determined in this step are going to be different for the

11:15:45   24   different microphones, depending on the direction of that

11:15:50   25   target sound source, right?
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 102 of 134 PageID #: 19014
                                                                                    678



11:15:50    1   A.   Not correct.    When you say they're going to be

11:15:54    2   different depending on the direction, for the most part

11:15:58    3   that's true.     But if you have -- if you have a sound signal

11:16:03    4   that's coming in tangential at the center of the

11:16:06    5   microphones from the top, it's going to be equally seen by

11:16:09    6   all at the same time, so there's no delay.

11:16:09    7   Q.   That's --

11:16:10    8   A.   The delay is the same.

11:16:12    9   Q.   That's not correct if you have a circular microphone

11:16:14   10   array, because there's going to be one at the top and one

11:16:17   11   at the bottom.      That would be true if you have a linear

11:16:21   12   array, right?

11:16:22   13   A.   No.   If you -- if you have a system like this where the

11:16:24   14   microphones are at the top and you have a signal tangential

11:16:29   15   coming into the top, all microphones are going to see that

11:16:34   16   at exactly the same time.      So your premise that the delay

11:16:36   17   will be different is not necessarily correct.

11:16:39   18   Q.   You're correct.    But the language accounts for that,

11:16:42   19   because it talks about the target sound signal being a

11:16:46   20   two-dimensional plane, right?

11:16:49   21   A.   That's correct.

11:16:49   22   Q.   So your example is not in a two-dimensional plane;

11:16:55   23   isn't that correct?

11:16:55   24   A.   That would be a different example, that's correct.

11:16:56   25   Q.   Right.   So if we focus on the claim language where we
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 103 of 134 PageID #: 19015
                                                                                    679



11:17:00    1   are in a two-dimensional plane, those delays that are --

11:17:03    2   are determining are going to vary from

11:17:06    3   microphone-to-microphone?

11:17:06    4   A.   With that qualification, the answer is yes.

11:17:10    5   Q.   Right.     And so when we determine these delays, we're

11:17:16    6   going to come up with different numbers for each of the

11:17:19    7   microphones, right?

11:17:19    8   A.   When you look at -- when you consider all three

11:17:24    9   parameters that we're talking about in terms of the

11:17:28   10   distance, the angle calculation, and the azimuth angle,

11:17:35   11   when you look at all three of those portions together for

11:17:38   12   the determining a delay, yes, there will be a different

11:17:41   13   delay that is determined or sensed for each one of the

11:17:44   14   microphones.

11:17:44   15   Q.   Well, it's determined, right?      The claim requires

11:17:48   16   determine, right?

11:17:49   17   A.   Correct.

11:17:49   18   Q.   So we're going to do some determining, some process on

11:17:52   19   the Echo device, and it's going to use the angle to the

11:17:59   20   target that we're trying to listen to, and it's going to

11:18:02   21   output some delays that are going to be different for the

11:18:05   22   different microphones, and we also know that those delays

11:18:08   23   have to be represented in terms of samples.          Isn't that

11:18:08   24   right?

11:18:13   25   A.   The -- the -- you said the output.       There has to be a
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 104 of 134 PageID #: 19016
                                                                                    680



11:18:17    1   determination based upon those three parameters, and the

11:18:22    2   claim does go on to say that where the delay is represented

11:18:32    3   in terms of number of samples, that's correct.

11:18:35    4   Q.   Right.     So instead of a time delay, we're going to have

11:18:38    5   some count, some number that corresponds to the number of

11:18:42    6   those 16,000 hertz sample of rate that we're going to have

11:18:47    7   that will correspond to that time delay, right?

11:18:51    8   A.   Right.     And as I described on the Amazon products using

11:18:53    9   the Fast Fourier Transform, using the delay techniques that

11:18:59   10   are used there in terms of time but put in a Fourier

11:19:05   11   transform array for frequency, yes, then you end up with

11:19:08   12   counts, you end up with a sample.

11:19:10   13   Q.   Okay.    We'll get to that.

11:19:12   14            MR. HADDEN:     Let's look at -- can we look at the

11:19:14   15   slides, Mr. Berk, starting with the Biscuit beam diagram?

11:19:25   16   Q.   (By Mr. Hadden)     Now, I think you referenced this slide

11:19:27   17   in your expert report in this case, didn't you,

11:19:28   18   Mr. McAlexander?

11:19:28   19   A.   I recall that to be the case, yes.

11:19:30   20   Q.   Right.     So for the Biscuit, which is one of these code

11:19:35   21   names for one of the -- one of the Echo products, that has

11:19:42   22   six beams, right?

11:19:44   23   A.   Correct.     Seven -- seven microphones, six beams.

11:19:48   24   Q.   So that is -- that works with some of those Doppler

11:19:52   25   diagrams that you put up during your testimony, right,
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 105 of 134 PageID #: 19017
                                                                                    681



11:19:55    1   which also had seven microphones and six beams, right?

11:19:59    2   A.   That is correct.

11:20:00    3   Q.   And these beams that we see here, those are defined

11:20:03    4   when the device is made, right?

11:20:08    5   A.   What do you mean by "defined when the device is made"?

11:20:14    6   Q.   Well, those directions that we see there, those are put

11:20:17    7   into the device when the device is made, right?

11:20:19    8   A.   Well, I'm hoping that the source code defines what is

11:20:22    9   going -- how the system operates.

11:20:25   10   Q.   Well, so do you agree, Mr. McAlexander, that those six

11:20:33   11   beams are formed when the device is created?

11:20:36   12   A.   No, the -- the configuration for the beams is dependent

11:20:41   13   upon, in part, the -- the weighting numbers that are

11:20:46   14   provided and put into the code when it's actually

11:20:50   15   implemented in the device.      But the beams are actually --

11:20:54   16   the formation of the beam and the selection of the beam are

11:20:56   17   done when the spoken word occurs.

11:20:58   18   Q.   Those directions that we see here in the diagram are

11:21:00   19   defined by the beamformer coefficients; isn't that right,

11:21:04   20   Mr. McAlexander?

11:21:04   21   A.   The beamformer coefficients are going to be a -- a

11:21:10   22   significant part of the formation of the beampattern, that

11:21:17   23   is absolutely correct.

11:21:17   24   Q.   Okay.   And those beamformer coefficients are loaded

11:21:20   25   onto the device in a configuration file when the device is
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 106 of 134 PageID #: 19018
                                                                                    682



11:21:27    1   made and before it is sold; isn't that correct?

11:21:28    2   A.   Yes.     These are -- as I mentioned before, the weighting

11:21:32    3   is done by MATLAB or COMSOL, and those inputs are provided

11:21:36    4   as a part of the source code download, and so they are in

11:21:39    5   that device.      And then when the determining step is

11:21:40    6   performed, that's when you actually have a target signal of

11:21:43    7   which you are to then evaluate.

11:21:45    8   Q.   We'll get to the target signal.

11:21:47    9               Those directions that we see here in the figure --

11:21:50   10               THE COURT:    Just a minute, Mr. Hadden.     We're

11:21:53   11   getting to the target signal, we'll get to that in a

11:21:58   12   minute, those are sidebar comments.

11:22:00   13               MR. HADDEN:    Apologize, Your Honor.

11:22:01   14               THE COURT:    You need to communicate with the

11:22:03   15   witness in questions.

11:22:05   16   Q.   (By Mr. Hadden)      These directions that we see here in

11:22:07   17   the figure, those don't change, do they, Mr. McAlexander?

11:22:10   18   A.   The directions?

11:22:14   19   Q.   Right.     Those red circles that we see are oblongs that

11:22:18   20   show the beam directions in the figure on the screen.            And

11:22:22   21   those directions do not change after the device is made, do

11:22:24   22   they?

11:22:24   23   A.   The directions themselves do not change in terms of the

11:22:31   24   beamformation.      Of course, what is shown here is the

11:22:36   25   primary lobe.      Understand there are side lobes to this.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 107 of 134 PageID #: 19019
                                                                                    683



11:22:37    1   This is just a graphical representation of the primary lobe

11:22:41    2   of the beam.

11:22:41    3   Q.   And those directions and those red oblongs that we see

11:22:45    4   here don't change because the coefficients on the device

11:22:48    5   don't change?

11:22:48    6   A.   That's not correct, because based upon the azimuth of

11:22:52    7   the incoming signal, you will select according to that.

11:22:54    8   Q.   The shape of the beams that we see here in those

11:22:57    9   directions are fixed by the coefficients that are stored on

11:23:01   10   the device, aren't they, Mr. McAlexander?

11:23:03   11   A.   Again, this is a representation of only the primary

11:23:07   12   lobe.     There are other lobes here.     This is not a full

11:23:10   13   representation of what is there.

11:23:12   14   Q.   The directions that are shown here are fixed by the

11:23:15   15   coefficients on the device, and those coefficients don't

11:23:18   16   change, do they, Mr. McAlexander?

11:23:20   17   A.   The coefficients that are instantiated in the MATLAB or

11:23:27   18   COMSOL code that has been downloaded on to the device,

11:23:31   19   excuse me, that identifies the -- the particular pattern of

11:23:34   20   the beams, and then the pattern of the beams is -- is -- is

11:23:39   21   going to be massaged based upon the incoming azimuth of the

11:23:47   22   signal.

11:23:47   23   Q.   So does this figure change or doesn't it?

11:23:50   24   A.   Well, this figure doesn't change.

11:23:52   25   Q.   And the coefficients that define these directions,
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 108 of 134 PageID #: 19020
                                                                                    684



11:23:57    1   those don't change; they're fixed and stored on the device.

11:24:00    2   Isn't that right?

11:24:02    3   A.   Well, remember, you have -- you have beam coefficients

11:24:05    4   that are -- from the MATLAB that -- that are from

11:24:14    5   simulations that simulate all azimuth angles and all

11:24:14    6   elevation angles.

11:24:14    7            So you have a conglomerate of a major number of

11:24:14    8   coefficients that are downloaded, but what you then load is

11:24:23    9   based upon the azimuth of the incoming beam at the time it

11:24:26   10   comes in.

11:24:26   11            So it doesn't -- it doesn't provide this pattern

11:24:31   12   every time for every single beam.        The azimuth is going to

11:24:34   13   determine that.

11:24:37   14            MR. HADDEN:    So let's look -- can we go to the

11:24:39   15   next slide?    Can you just blow up the top part maybe a

11:24:43   16   little bit?

11:24:43   17   Q.   (By Mr. Hadden)    You showed, I think, this

11:24:46   18   representation during your direct testimony.          Do you recall

11:24:51   19   that, Mr. McAlexander?

11:24:51   20   A.   Yes, I do.

11:24:52   21   Q.   Okay.   And this is for the Doppler products we talked

11:24:56   22   about that have seven microphones and six beams, right?

11:25:00   23   A.   That is correct.

11:25:04   24   Q.   Now -- and as you explained, on the left, coming in, we

11:25:09   25   have the signals from the microphone array; isn't that
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 109 of 134 PageID #: 19021
                                                                                    685



11:25:09    1   right?

11:25:13    2   A.   Correct, that's the seven signals in this particular

11:25:18    3   example coming in at Send-in at -- at the frequency of

11:25:21    4   16,000 hertz per second.

11:25:23    5   Q.   And then we have -- we do some filtering, we have the

11:25:27    6   microphone calibration block; do you see that,

11:25:31    7   Mr. McAlexander?

11:25:31    8   A.   Yes, sir, I do.

11:25:32    9   Q.   And we have a high pass filter block.        Do you see that,

11:25:36   10   Mr. McAlexander?

11:25:37   11   A.   Yes, I do.

11:25:38   12   Q.   And then we get to this fixed beamformer; do you see

11:25:41   13   that block?

11:25:42   14   A.   I do.

11:25:42   15   Q.   Is that where the seven microphone inputs are used to

11:25:50   16   form the six beams?

11:25:51   17   A.   I don't agree with your characterization.         The seven

11:25:57   18   microphone inputs are provided as an input for the

11:25:59   19   determination of the beamforming, and that's an input into

11:26:01   20   the -- into the summation -- delay-and-sum algorithm.

11:26:06   21   Q.   And so you agree that we have outputs from seven

11:26:10   22   microphones coming into this fixed beamformer block, and we

11:26:16   23   have six beams coming out, right?

11:26:23   24   A.   That is correct, yes.

11:26:24   25   Q.   And the conversion of those seven microphone inputs
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 110 of 134 PageID #: 19022
                                                                                    686



11:26:29    1   into those six beams is done using those -- what you're

11:26:34    2   calling MATLAB coefficients, those coefficients that are

11:26:38    3   calculated offline and then stored on the device when it's

11:26:42    4   built, right?

11:26:43    5   A.   For the most part, you're correct.       Again, the seven --

11:26:51    6   the six beams represent the -- the beampatterns that are

11:26:56    7   arranged according to the seven microphones.          That's

11:26:59    8   already put into the architecture of the device.

11:27:02    9              The input to the fixed beamformer is the incoming

11:27:06   10   signal.    And so there's going to be sampling of that

11:27:09   11   signal, and that provides an input to the beamformer.

11:27:11   12              So the beamforming is going to take those inputs,

11:27:16   13   it will use certainly coefficients that have been loaded on

11:27:19   14   that device, and selectively determine the beamforming

11:27:23   15   based upon the azimuth direction and the delay calculations

11:27:28   16   that are occurring at that time.

11:27:29   17   Q.   Is it your testimony, Mr. McAlexander, that the

11:27:39   18   determining step, that we have up on that board, is

11:27:43   19   performed in this fixed beamformer block that we see on the

11:27:46   20   diagram?

11:27:46   21   A.   The determining step is determining delay and the

11:27:54   22   origin, and it's for the purpose of enabling beamforming.

11:27:58   23   And so, yes, the delays are calculated in the Fast Fourier

11:27:58   24   Transform area based upon the sample inputs, which I

11:28:13   25   indicated was the M -- FFT.      Those sample inputs are
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 111 of 134 PageID #: 19023
                                                                                    687



11:28:14    1   provided in there, transformed into the FFT algorithms, and

11:28:20    2   then the delay calculations using a filter-and-sum are

11:28:23    3   performed by the beamforming algorithms.

11:28:26    4   Q.    So it's your testimony that the determining step is

11:28:29    5   performed in the fixed beamformer block that we see in this

11:28:33    6   diagram; is that your testimony?

11:28:35    7   A.    It's in part done -- done there, yes.       It's in the

11:28:39    8   formation of the beams, and that's what the determining

11:28:42    9   step is about is determining delay, and the delay is

11:28:46   10   represented in numbers of samples.        And the last part of it

11:28:49   11   is:    Wherein said determination of said delay enables

11:28:53   12   beamforming.

11:28:54   13   Q.    I understand --

11:28:56   14   A.    That's what's done.

11:28:57   15   Q.    Is it done in this block, or is it done somewhere else?

11:29:01   16   A.    Well, the block diagram is an overview at a very high

11:29:04   17   level, and so parts of it are done there, yes.

11:29:08   18   Q.    Are there parts done in another block on this diagram?

11:29:10   19   A.    I have indicated in the code where that is done, and I

11:29:14   20   believe it is a part of the beamforming algorithm.

11:29:18   21   Q.    So -- and that code, that super directive beamforming

11:29:25   22   file that you put a few lines of code up with your counsel,

11:29:28   23   it's your testimony that that code is being performed

11:29:32   24   within that fixed beamformer block that we see here?

11:29:35   25   A.    The fixed beamformer block defines a -- it's a
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 112 of 134 PageID #: 19024
                                                                                    688



11:29:39    1   functional block.     This is where beamforming occurs.         When

11:29:43    2   you go look at it, it's -- it's the beamforming algorithms

11:29:46    3   that are on the DSP, the digital signal processor.            That is

11:29:49    4   what it's actually doing.      It's the execution of that code.

11:29:53    5   Q.   In this functional diagram, the execution of that code

11:29:57    6   is shown as being part of this fixed beamformer block,

11:30:00    7   right?

11:30:00    8   A.   That I agree with.

11:30:02    9   Q.   Okay.    And when we're looking at this diagram, again,

11:30:09   10   the output of the fixed beamformer block is six beams,

11:30:14   11   right?

11:30:14   12   A.   That's correct, that's beam -- it's forming the six

11:30:17   13   beams.

11:30:18   14   Q.   Okay.    At this point, there has been no selection of a

11:30:21   15   particular beam, right?

11:30:22   16   A.   That's done by the main beam selector block, to the

11:30:26   17   right.

11:30:26   18   Q.   Right.    So that happens after the beams are formed in

11:30:32   19   the fixed beamformer block, right?

11:30:33   20   A.   Well, in this particular one, yes.       The -- the actual

11:30:37   21   selection is done by the main beam selector code, and

11:30:45   22   that's under the control of basically the fixed beamformer

11:30:48   23   output, as well as the voice activity detector which also

11:30:51   24   is a controlling part of that code.

11:30:52   25   Q.   Sure.    But the fixed beamformer outputs six beams.         At
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 113 of 134 PageID #: 19025
                                                                                    689



11:30:58    1   that point no beam has been selected; isn't that right?

11:31:00    2   A.   No, that's -- I mean, that is correct, yes, the six

11:31:03    3   beams are provided.    Then, based on some noise reduction

11:31:09    4   into the beam selector, and that's where the actual one of

11:31:13    5   six is selected.

11:31:14    6   Q.   Right.   So when the fixed beamformer is taking those

11:31:19    7   seven microphone outputs and applying those pre-stored

11:31:23    8   weights to form those six beams, it's not using an angle or

11:31:28    9   a direction to the target sound signal, is it?

11:31:32   10   A.   That's not correct, because part of the -- I had

11:31:37   11   indicated that in the code, there's an end location which

11:31:40   12   is identified -- mLocM, m-L-o-c-M, that is ascribed based

11:31:48   13   upon the geometric arrangement of the microphones.            There's

11:31:52   14   also a tune that is done, and that is in the actual part of

11:31:56   15   the beamforming.

11:31:56   16   Q.   But --

11:31:58   17   A.   And -- and then the selection actually goes into the --

11:32:00   18   the other -- the other part of the algorithm of a function.

11:32:04   19   Q.   Right, but --

11:32:05   20   A.   So --

11:32:05   21   Q.   -- there is no determination of what the target sound

11:32:09   22   source is or where it is until the beam is selected, right?

11:32:13   23   A.   Well, the determining is determining a delay.

11:32:17   24   Q.   I understand.

11:32:17   25   A.   I don't know what you mean by determining a sound
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 114 of 134 PageID #: 19026
                                                                                    690



11:32:21    1   source.      It's not in the claim.

11:32:24    2   Q.   The claim requires that as part of the determining

11:32:27    3   step, you have to use as part of our function an azimuth

11:32:31    4   angle between said reference axis and said target sound

11:32:35    5   signal.      Do you see that, Mr. McAlexander?

11:32:37    6   A.   Correct.     And that is done by the Amazon products.

11:32:41    7   Q.   Okay.    Now, focusing on the fixed beamformer, which you

11:32:45    8   say is where this determining step is performed, when we're

11:32:49    9   in the fixed beamformer, we don't know where the target is

11:32:51   10   or what it is, right?      We're just -- we just have the

11:32:58   11   microphone outputs and our stored weights.           We haven't

11:33:00   12   selected a beam.

11:33:01   13   A.   It doesn't say selection.     It says determining, sir,

11:33:04   14   and that's what's done.

11:33:05   15   Q.   I understand.     But the determining requires knowing the

11:33:08   16   angle of the target sound source?

11:33:10   17   A.   And I don't know what you mean by knowing.         Are you

11:33:12   18   applying a human characteristic to the product?           It's

11:33:15   19   determining.      And determining is done by execution of code,

11:33:19   20   considering the different parameters that are required,

11:33:21   21   which is the angle, the distance, and the azimuth.

11:33:24   22   Q.   Right.     So if we're going to have -- determine

11:33:27   23   something as a function of an azimuth angle to the target,

11:33:32   24   don't we have to have that azimuth angle to the target as

11:33:37   25   an available input to our function, in order to determine
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 115 of 134 PageID #: 19027
                                                                                    691



11:33:41    1   something using it?

11:33:41    2   A.   It is, because that azimuth angle is a part of the

11:33:47    3   determination because you have the delay inputs.           That's

11:33:50    4   how you perform the determining so that you can eventually

11:33:54    5   select from that determining step the -- the actual beam

11:33:57    6   that you're designing.

11:33:59    7   Q.   So if I'm going to be doing my determining step that

11:34:03    8   you say it happens in this fixed beamformer block, the

11:34:08    9   fixed beamformer block has to at least have access to the

11:34:13   10   azimuth angle between the reference axis and the target

11:34:18   11   sound signal, right?

11:34:19   12   A.   It has to have access to it, and I understand that

11:34:23   13   the -- that the adaptive beamformer includes this fixed

11:34:28   14   beamformer and the fixed beamformer does the delay

11:34:30   15   calculation and the azimuth part of it.         Then does the --

11:34:34   16   the steering.

11:34:34   17   Q.   So, just to be clear, if I'm going to determine my

11:34:42   18   delays in the fixed beamformer block, as you say happens,

11:34:46   19   the code that is operating in that fixed beamformer block

11:34:53   20   has to have access to this azimuth angle to the target

11:34:58   21   sound source, right?     It's got to be able to use that

11:35:00   22   angle; isn't that right?

11:35:01   23   A.   You keep going back to this block.       The block is a high

11:35:04   24   diagram -- a high-level diagram.       What I've indicated is

11:35:07   25   some of the functions are built in there, but the execution
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 116 of 134 PageID #: 19028
                                                                                    692



11:35:07    1   of the code is where it is located.

11:35:13    2            I've identified where the super directive

11:35:15    3   beamforming is occurring in the code and identified that

11:35:17    4   the -- the considerations for that Fast Fourier Transform

11:35:25    5   algorithm for the -- for the filter-and-sum is, including

11:35:29    6   those parameters, including azimuth.

11:35:30    7   Q.   Well, let's look at that actually.

11:35:33    8            MR. HADDEN:    Can we get Defendants' 318, please,

11:35:36    9   Mr. Berk -- 319, I'm sorry.

11:35:47   10   Q.   (By Mr. Hadden)    Do you see the Amazon document

11:35:50   11   entitled Review of Doppler Beamformer and Acoustic Echo

11:35:54   12   Canceler?    Do you see that, Mr. McAlexander?

11:35:56   13   A.   I see it.   Let me pull it up here.      Okay.    I see the

11:36:09   14   document.

11:36:10   15            MR. HADDEN:    And if we look at Page 6, please,

11:36:13   16   Mr. Berk.    Can we blow up --

11:36:18   17   Q.   (By Mr. Hadden)    There's a Heading 5, Fixed Beamformer.

11:36:24   18   Do you see that?

11:36:25   19   A.   Yes, I see that.

11:36:32   20   Q.   And if you look at the last sentence in that

11:36:34   21   paragraph -- and, again, this is an Amazon document that

11:36:38   22   describes that fixed beamformer block in Doppler that we

11:36:42   23   were looking at just a minute ago, isn't it,

11:36:45   24   Mr. McAlexander?

11:36:46   25   A.   Okay.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 117 of 134 PageID #: 19029
                                                                                    693



11:36:46    1   Q.   And if you look at the last sentence in this paragraph,

11:36:51    2   it says:     The term "fixed" in the fixed beamformer implies

11:37:00    3   that for each look-direction, the filtering process is

11:37:04    4   fixed and does not vary with the time or input signal.

11:37:08    5              Do you see that?

11:37:08    6   A.   That's correct.    That's part of the definition of a

11:37:14    7   fixed beamformer.

11:37:14    8   Q.   Okay.   And you don't dispute that that accurately

11:37:16    9   describes the way the beams are formed in these Echo

11:37:17   10   products, do you?

11:37:18   11   A.   No, I don't dispute that at all.

11:37:20   12   Q.   And then the next paragraph goes in -- goes on and it

11:37:22   13   says:   The FBF algorithm is implement -- implemented using

11:37:29   14   a filter-and-sum structure wherein we apply

11:37:32   15   frequency-domain beamformer weights to the FFT of each

11:37:38   16   microphone signal.

11:37:39   17              Do you see that?

11:37:39   18   A.   Yes, I do.

11:37:41   19   Q.   Okay.   And the filter-and-sum structure is what you

11:37:51   20   talked about with your counsel, right, where the

11:37:54   21   coefficients are applied to the different microphone

11:37:57   22   outputs and they are summed up and that's how you form the

11:38:01   23   beam.   Right?

11:38:03   24   A.   That is correct.

11:38:03   25   Q.   Okay.   And this explains that those weights and -- are
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 118 of 134 PageID #: 19030
                                                                                    694



11:38:09    1   applied in the frequency domain.       Do you see that?

11:38:13    2   A.   I see that.

11:38:14    3   Q.   And as you explained, in a frequency domain, instead of

11:38:20    4   having numbers that correspond to samples of the wave at

11:38:26    5   different times, you have numbers that correspond to the

11:38:28    6   frequency components of the wave; isn't that right?

11:38:36    7   A.   That is correct.

11:38:37    8   Q.   Okay.   And so Amazon on the Echo does this

11:38:49    9   filter-and-sum in this frequency domain.         You understand

11:38:51   10   that, right?

11:38:51   11   A.   Yes, that's correct.

11:38:55   12            MR. HADDEN:     Can we scroll down to the figure,

11:38:57   13   please, Mr. Berk?

11:39:01   14   Q.   (By Mr. Hadden)    And this is a diagram that shows that

11:39:05   15   filter-and-sum process, that the device performs in the

11:39:08   16   frequency domain.      Do you recognize that?

11:39:09   17   A.   Yes, I do.

11:39:10   18   Q.   Okay.   And is it in this diagram where you're saying

11:39:12   19   the delays are calculated or determined?

11:39:15   20   A.   That's part of the delays are calculated -- are

11:39:19   21   determined here, yes.

11:39:20   22   Q.   Okay.   So let's -- just so we have all the description

11:39:25   23   of this --

11:39:26   24            MR. HADDEN:     Can we go to Page 12 of this

11:39:32   25   document, Mr. Berk, and blow up the FBF cycle analysis
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 119 of 134 PageID #: 19031
                                                                                    695



11:39:40    1   chunk there?      Okay.   That's fine.

11:39:57    2   Q.   (By Mr. Hadden)      So if we look at the corresponding

11:39:59    3   description in the document, Mr. McAlexander, that says

11:40:07    4   FBF, that's fixed beamformer, right?

11:40:09    5   A.   That is correct.

11:40:10    6   Q.   It says FBF operates on 256 frequency bins, and it has

11:40:19    7   512-point FFT.      Do you see that?

11:40:22    8   A.   Yes, I do.

11:40:24    9   Q.   So that means that for each frame of the audio data

11:40:29   10   that we are processing through this filter-and-sum

11:40:36   11   algorithm, there are 256 of these FFT coefficients, right?

11:40:44   12   A.   That is what it says, yes.

11:40:46   13   Q.   Okay.    And -- and we have those 256 coefficients for

11:40:59   14   each microphone output, right?

11:41:01   15   A.   That is also correct.

11:41:03   16   Q.   And then it goes on and says:       Hence FBF beam weighted

11:41:12   17   factors are computed offline and stored as a

11:41:15   18   three-dimensional complex array.

11:41:16   19            Do you see that?

11:41:17   20   A.   Yes, I do.

11:41:18   21   Q.   Now, those FBF beam weighted factors that are computed

11:41:23   22   offline, those are those coefficients you talked about that

11:41:27   23   were computed using that MATLAB code, right?

11:41:29   24   A.   MATLAB and/or COMSOL, yes.

11:41:32   25   Q.   Right.    And just to be clear, MATLAB or COMSOL, those
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 120 of 134 PageID #: 19032
                                                                                    696



11:41:36    1   are programs that engineers and scientists at Amazon use to

11:41:43    2   perform mathematical simulations; isn't that right?

11:41:46    3   A.   That's correct.   And it's not an Amazon product.          I

11:41:51    4   mean, MATLAB is a general purpose --

11:41:52    5   Q.   Sure.

11:41:53    6   A.   -- provider and so they use that to perform

11:41:58    7   calculations and make a determination on simulations of

11:42:01    8   exactly where the -- all the possible combinations are so

11:42:04    9   that they can account for it on the device.

11:42:06   10   Q.   Sure.   But that MATLAB code or that COMSOL code, that

11:42:11   11   is not code that is running on any of these Echo products,

11:42:14   12   right?

11:42:14   13   A.   The MATLAB code is not running on the Amazon product,

11:42:18   14   just like none of the source code is running on the Amazon

11:42:21   15   product.     It's what is compiled and provided to the device.

11:42:24   16   That's what's executed.

11:42:26   17   Q.   Well, but there's nothing from MATLAB that is executed

11:42:29   18   on the Echo device, right?

11:42:33   19   A.   Disagree.   They determine coefficients.

11:42:36   20   Q.   Well, the coefficients are just numbers?         Those are not

11:42:41   21   programs that are executed on it?

11:42:43   22   A.   Well, I don't want to confuse the jury.         The -- the

11:42:45   23   MATLAB program is not running on the -- on the device.              No,

11:42:49   24   that's done separately to determine the -- the environment

11:42:52   25   of coefficients that can be used.        It's the coefficients
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 121 of 134 PageID #: 19033
                                                                                    697



11:42:55    1   that are downloaded.

11:42:56    2   Q.   Okay.    Thank you.

11:42:57    3               So those FBF weight factors here that are computed

11:43:03    4   offline, those are described here as being a

11:43:07    5   three-dimensional complex array.

11:43:09    6               Do you see that?

11:43:09    7   A.   I do, yes.

11:43:13    8   Q.   Okay.    And described as a complex array because each

11:43:19    9   one of those weights is actually what's called a complex

11:43:23   10   number; isn't that right?

11:43:24   11   A.   That is correct.      Both real and imaginary.

11:43:28   12   Q.   Right.     So it has a real part, and it has an imaginary

11:43:32   13   part, right?

11:43:32   14   A.   That is correct.

11:43:33   15   Q.   And it's not called imaginary because it doesn't exist;

11:43:36   16   it's called imaginary because it is multiplied by the

11:43:41   17   square root of minus 1, right?

11:43:43   18   A.   I'm glad you clarified that.

11:43:46   19   Q.   Am I correct?

11:43:47   20   A.   Yes.

11:43:48   21   Q.   Thank you.

11:43:48   22               So those are just numbers, right?      They're numbers

11:43:51   23   that have this real piece, and they have this imaginary

11:43:55   24   piece, right?

11:43:56   25   A.   Correct.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 122 of 134 PageID #: 19034
                                                                                    698



11:43:56    1   Q.   And those numbers are not delays, right?

11:43:59    2   A.   They are numbers that are coefficients determined as --

11:44:04    3   as the results of these calculations.

11:44:06    4   Q.   But -- but those -- just starting with the numbers that

11:44:09    5   we're talking about, the -- this complex three-dimensional

11:44:16    6   array.     The numbers in that three -- complex

11:44:18    7   three-dimensional array that's stored on the device, those

11:44:21    8   are not delays?

11:44:24    9   A.   They are numbers that are used as coefficients in the

11:44:27   10   calculation.

11:44:28   11   Q.   Right.   So those are just numbers.      And they're also

11:44:32   12   not a number of samples, are they?

11:44:35   13   A.   The number of samples is based upon the input target

11:44:43   14   signals.

11:44:43   15   Q.   But just to be clear, those complex weights that are

11:44:45   16   stored on the device are not a number of samples, right?

11:44:49   17   A.   No, that's -- that is correct.       The coefficients are a

11:44:52   18   part of a -- they are used in part of a formula for

11:44:58   19   determination of a delay.

11:44:59   20   Q.   Right.   So then we take those numbers, those -- that

11:45:07   21   complex three-dimensional array.       And if we look at this

11:45:10   22   diagram -- so let's just start with --

11:45:16   23              MR. HADDEN:   Maybe if you could blow up the

11:45:21   24   diagram on the left just a little bit more, Mr. Berk, so we

11:45:24   25   can see better.     Okay.   Great.   Perfect.    Perfect.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 123 of 134 PageID #: 19035
                                                                                    699



11:45:27    1   Q.   (By Mr. Hadden)     Okay.   So if we can -- if we look at

11:45:36    2   what's going on here.      So we have this 7 channel coming in

11:45:41    3   from the left; do you see that, Mr. McAlexander?

11:45:43    4   A.   I do, yes.

11:45:44    5   Q.   And that is the outputs from the microphones after

11:45:47    6   they've gone through this high pass filter, correct?

11:45:51    7   A.   That would be correct.

11:45:52    8   Q.   And each -- what comes in there is just a little chunk

11:45:56    9   of the microphone output for a very short time period,

11:46:01   10   eight milliseconds; isn't that right?

11:46:08   11   A.   I'm not sure what you mean by coming in from the

11:46:11   12   microphone.      The microphone is going to be sending out as

11:46:14   13   signals are coming in.      So I don't know about the time

11:46:16   14   frame that you're putting this.

11:46:20   15   Q.   Well --

11:46:21   16   A.   I don't understand your question.

11:46:21   17   Q.   Sure.     When we were performing the calculation, this

11:46:29   18   filter-and-sum calculation that you talked about and it's

11:46:32   19   shown in this diagram, that is done for one frame of audio

11:46:36   20   at a time; isn't that right?

11:46:38   21   A.   That is correct.     I thought that -- what I understood

11:46:43   22   what you said you were talking about coming in from the

11:46:44   23   microphone which would not be time limited, but the Fast

11:46:49   24   Fourier is framed, yes.

11:46:50   25   Q.   Right.     So the little arrow that comes into the FFT
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 124 of 134 PageID #: 19036
                                                                                    700



11:46:57    1   block, that comes in as a frame at a time, and each of

11:47:00    2   those frames is represented by 128 samples, right?

11:47:05    3   A.   That's correct.    The incoming signal is stored as -- in

11:47:08    4   a buffer, and then they are framed into the Fast Fourier

11:47:14    5   Transform, yes.

11:47:15    6            THE COURT:     Wait a minute.    Mr. McAlexander.

11:47:18    7   "That's correct" was a complete answer.

11:47:21    8            THE WITNESS:     Okay.

11:47:22    9            THE COURT:     And then "the incoming signal is

11:47:24   10   stored in a buffer," that was not called for by the

11:47:27   11   question.    Try to limit your answers to the questions

11:47:27   12   asked.

11:47:27   13            THE WITNESS:     All right, sir.

11:47:28   14            THE COURT:     Let's continue, counsel.

11:47:31   15            MR. HADDEN:     Thank you, Your Honor.

11:47:31   16   Q.   (By Mr. Hadden)    And then for one of those 128 sample

11:47:35   17   frames that go into the FFT block, what we get out is one

11:47:40   18   of these 256 complex numbers corresponding to those 256

11:47:46   19   different possible frequencies, right?

11:47:48   20   A.   I agree with that.

11:47:49   21   Q.   Okay.   And -- and we get one of those for every one of

11:47:53   22   these lines X1, X2, down to X7, right?

11:48:00   23   A.   I believe that is correct, yes.

11:48:02   24   Q.   So those X1, X2 to X7, those represent the Fast Fourier

11:48:11   25   Transform for each of those frames for each of the seven
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 125 of 134 PageID #: 19037
                                                                                    701



11:48:16    1   different microphones, right?

11:48:18    2   A.   Correct.

11:48:18    3   Q.   And then -- and we do that -- we repeat that process

11:48:30    4   where we use the Fast Fourier Transform numbers six times

11:48:32    5   for each of the six beams we're trying to form, right?

11:48:38    6   A.   Correct.

11:48:39    7   Q.   So this -- the first chunk of this is just dealing with

11:48:47    8   one beam, the first part of that diagram, and then we

11:48:49    9   have -- we kind of skip the intermediate beams and we go

11:48:53   10   down to the last Beam 6 and repeat it here in this diagram,

11:48:56   11   right?

11:48:56   12   A.   That's what the diagram says, yes.

11:48:58   13   Q.   Right.     So let's just focus on Beam 1 for now.

11:49:02   14               So we have these 256 complex numbers corresponding

11:49:07   15   to each of these lines, X1, X2, X7.        And if we start with

11:49:13   16   X1, we have those 256 complex numbers, and then we have

11:49:17   17   this circle with the X through it.        Do you see that?

11:49:22   18   A.   Yes.

11:49:23   19   Q.   And that's where we multiply the Fast Fourier Transform

11:49:30   20   numbers by these pre-stored beam weighting coefficients

11:49:36   21   that are stored on the device, right?

11:49:38   22   A.   Correct.

11:49:38   23   Q.   And there'll be one of those numbers for each beam and

11:49:47   24   each microphone, right?

11:49:48   25   A.   Coefficients would be for each microphone, yes.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 126 of 134 PageID #: 19038
                                                                                    702



11:49:54    1   Q.   Right.     So this says W1_1(f).   So what that means is

11:50:03    2   that would be the pre-stored coefficient for Microphone 1,

11:50:07    3   for Beam 1, and for Frequency f where f goes from 1 to 256,

11:50:14    4   right?

11:50:14    5   A.   Correct.

11:50:14    6   Q.   So that little circle there is really showing 256

11:50:23    7   different complex multiplications, right?

11:50:26    8   A.   I believe that is accurate, yes.

11:50:28    9   Q.   Okay.    So is there a delay being calculated in that

11:50:41   10   multiplication?

11:50:41   11   A.   It's based upon the input signal itself, so there's

11:50:42   12   delay that's being -- that's being determined in this

11:50:43   13   particular area, yes.

11:50:44   14   Q.   So it's your testimony that when I multiply my Fast

11:50:51   15   Fourier output for Microphone 1 by the -- by complex

11:50:59   16   weight, that that is determining a delay?

11:51:07   17   A.   That is part of the determining a delay, yes, because

11:51:11   18   it is based on the input signal, and that input signal is

11:51:18   19   then evaluated based on the samples in the Fast Fourier

11:51:22   20   Transform domain.

11:51:22   21   Q.   So, just to be clear, your testimony is X1, that top

11:51:26   22   line where we have the Fourier Transform outputs, if we

11:51:32   23   multiply those by the fixed weights, that circle, at that

11:51:36   24   point, I have determined the delay that's required by this

11:51:39   25   Claim 1?
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 127 of 134 PageID #: 19039
                                                                                    703



11:51:40    1   A.   The -- the full determination of that is done -- the

11:52:01    2   answer is, no, that's not complete because azimuth is not a

11:52:04    3   part of this.

11:52:04    4   Q.   Right.    So at this point, just to be clear, in this

11:52:07    5   whole process that we show here in this filter-and-sum

11:52:13    6   process, nowhere are we using an azimuth angle to a target

11:52:18    7   sound source, are we?

11:52:19    8   A.   In this particular portion, that is correct.

11:52:21    9   Q.   So is there -- if we look at the rest of this diagram,

11:52:34   10   we are computing these filter and weight sums for each

11:52:47   11   beam, right?

11:52:48   12   A.   Yes, that is correct, for each beam.

11:52:50   13   Q.   And they're all done the same way except for those

11:52:53   14   pre-stored weights, the Ws with the 1, 2, or 6, 1, because

11:53:05   15   those are different because those are specific to a

11:53:09   16   particular beam direction?

11:53:09   17   A.   That is also correct at the time the beam is coming in.

11:53:14   18   Q.   So if -- the output of this is going to be a collection

11:53:22   19   of complex numbers, one for each beam, right?

11:53:30   20   A.   That would be correct, yes.

11:53:31   21   Q.   Okay.    And is that the complex number for, say, Beam 1,

11:53:39   22   is that a delay?

11:53:40   23   A.   It's a different number than the other beam.          As I

11:53:44   24   said, the -- you're asking, is that a delay?          It is a

11:53:47   25   delay -- it's a part of the delay, but the azimuth portion
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 128 of 134 PageID #: 19040
                                                                                    704



11:53:50    1   is not part of this as yet, based on this diagram.

11:53:54    2   Q.   How can it be a delay if the delay has to be a function

11:53:57    3   of the azimuth angle and we don't have the azimuth angle

11:54:02    4   anywhere in this diagram?

11:54:03    5   A.   I just said, the -- it's not a completed delay because

11:54:07    6   you have added several parameters here, but you haven't

11:54:10    7   added in the azimuth in this diagram.

11:54:14    8   Q.   Well, what part of that complex number is a delay?

11:54:19    9   A.   This is the portion of the delay that will eventually

11:54:22   10   create the delay based upon the azimuth addition to it.

11:54:28   11   This -- this is a part of it.       It's in the process.       It's

11:54:32   12   not complete.

11:54:32   13   Q.   So is that complex number that is output from this

11:54:39   14   process a number of samples?

11:54:46   15   A.   Yes.    The sample is input, it's in the Fast Fourier

11:54:54   16   realm, yes, it's sample output.

11:54:54   17   Q.   No.    The question was whether it is a number of

11:54:57   18   samples.     The claim requires the delay is represented as a

11:55:01   19   number of samples?

11:55:02   20   A.   Yes, it's -- excuse me.     It's a number of samples, yes.

11:55:05   21   Q.   Well, so how can a complex number be a number of

11:55:09   22   samples?

11:55:09   23   A.   You got different numbers.

11:55:11   24   Q.   The complex number -- a number of samples has to be an

11:55:15   25   integer; you agree with that, don't you?
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 129 of 134 PageID #: 19041
                                                                                    705



11:55:18    1   A.   A number of samples can be used as an integer, and if

11:55:23    2   you look at the formulation, you'll notice that the

11:55:25    3   imaginary component is discarded.

11:55:28    4   Q.   Even if the imaginary component is discarded, this

11:55:34    5   number is not an integer?

11:55:36    6   A.   It's outputted as a number of samples for conversion

11:55:41    7   back into the -- into the time domain.

11:55:42    8   Q.   Well, a Fourier Transform coefficient is, by

11:55:47    9   definition, not in the time domain, you understand that,

11:55:51   10   right?

11:55:51   11   A.   That's correct.   I said it's output to the time domain.

11:55:54   12   Q.   Right.   So all of these Fourier Transform coefficients

11:56:00   13   are calculated using initially the same number of samples,

11:56:05   14   right?   128?

11:56:06   15   A.   In -- per frame, yes.

11:56:11   16   Q.   Right.   And all of these beams use the same 128 bit

11:56:15   17   frame, right?

11:56:17   18   A.   That is correct, per -- per frame.

11:56:19   19   Q.   So are you saying that the 128 bits is the number of

11:56:24   20   samples in this delay?

11:56:25   21   A.   No, because it loops.    It's taking sample slices, and

11:56:30   22   it will continue and then -- sum of the slices.           That's

11:56:35   23   what the summation does.      Each one is 128, but then it will

11:56:39   24   continue to sum until it finishes evaluating the incoming

11:56:44   25   beam.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 130 of 134 PageID #: 19042
                                                                                    706



11:56:44    1   Q.   And all of these beams, then, are receiving the same

11:56:48    2   number of samples from each of the microphones, right?

11:56:50    3   A.   Yes, that's correct.

11:56:51    4   Q.   So how could the delay, if it's the number of samples

11:56:58    5   that are coming in from the microphone, vary from

11:57:02    6   beam-to-beam or microphone-to-microphone?

11:57:03    7   A.   I'm not sure what you mean how can they vary.

11:57:13    8   Q.   Well, we already discussed, right?       The whole point of

11:57:17    9   this determining a delay calculation is you have to

11:57:19   10   determine a delay between each of the microphones and an

11:57:26   11   origin, and that delay has to be represented as the number

11:57:29   12   of samples?

11:57:29   13   A.   That's correct, represented.

11:57:30   14   Q.   Right.   So if I have a delay, instead of saying it's .5

11:57:36   15   seconds, I would say it's -- it's some number of those 128

11:57:43   16   frames or samples, right?

11:57:46   17   A.   It would be some number of a number of a frame -- a

11:57:49   18   number of frames that have been evaluated.

11:57:51   19   Q.   But nothing in this Fourier Transform process where

11:57:59   20   we're taking samples and converting them to frequencies

11:58:03   21   depends at all on the distance between the microphone and

11:58:07   22   the origin or the angle between the microphone and the

11:58:10   23   origin or this azimuth angle because we don't even know

11:58:14   24   what the azimuth angle is at this point, right?

11:58:16   25   A.   Well, you've got two -- two prongs to that question.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 131 of 134 PageID #: 19043
                                                                                    707



11:58:22    1              Yes, the microphone array location is already

11:58:24    2   identified and known, so the weighting factors are ascribed

11:58:28    3   based upon that arrangement, so the location is known.

11:58:32    4   Q.   But the question, sir, was, with respect to the number

11:58:36    5   of samples.     You're saying the number of samples is somehow

11:58:38    6   related to this Fast Fourier Transform, but that Fast

11:58:41    7   Fourier Transform has nothing to do with the weighting

11:58:44    8   factors.     We apply the weighting factors later when we get

11:58:47    9   to the Ws.     Right?

11:58:48   10              THE COURT:    Is that a question, counsel?       I heard

11:58:50   11   about five statements, and then a question at the end.

11:58:53   12              MR. HADDEN:    I'll rephrase it.    I apologize,

11:58:56   13   Your Honor.

11:58:56   14   Q.   (By Mr. Hadden)     You talked about the geometry somehow

11:59:01   15   being in the weighting factors.

11:59:03   16              Isn't it true, sir, that when we're doing the

11:59:06   17   Fourier Transform and we're creating these Xs, we haven't

11:59:11   18   dealt with anything regarding the geometry of those

11:59:15   19   microphones?     We're just dealing with the outputs and these

11:59:18   20   128 samples per frame; isn't that right?

11:59:21   21   A.   No, that's not correct.

11:59:22   22   Q.   So are you saying that the number of samples from each

11:59:27   23   microphone varies depending on its angle with respect to

11:59:32   24   the reference axis?

11:59:33   25   A.   There's nothing in the claim that says the number of
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 132 of 134 PageID #: 19044
                                                                                    708



11:59:35    1   samples varies in accordance with; it's just represented by

11:59:40    2   a number of samples.

11:59:41    3   Q.   Okay.   But if the delays are going to be different,

11:59:47    4   then the number of samples has to be different, right?

11:59:50    5   A.   No.

11:59:50    6   Q.   No?

11:59:51    7   A.   It doesn't have to be.       It can be.

11:59:53    8   Q.   If you're going to have two delays that are not the

11:59:56    9   same and each of them is represented by or in terms of a

12:00:01   10   number of samples, don't the number of samples have to be

12:00:07   11   different between those two?

12:00:08   12   A.   The eventual result would result in a factor that when

12:00:13   13   it's converted back to a time domain would be

12:00:18   14   representative of a difference, yes.

12:00:19   15   Q.   But nowhere in this diagram or this process, have we

12:00:23   16   determined anything in terms of a number of samples other

12:00:27   17   than a fixed 128-sample frame, right?

12:00:32   18   A.   Again, that's per frame, and then you -- you -- the

12:00:35   19   different -- the value is different based upon the

12:00:36   20   weighting factors.       So it's going to be a difference.

12:00:44   21              THE COURT:    Let me interrupt here, gentlemen.

12:00:46   22              MR. HADDEN:    Sure.

12:00:46   23              THE COURT:    It's clear this cross-examination has

12:00:48   24   some additional time to go, and we're at the noon hour now.

12:00:51   25   So we're going to recess for lunch.
   Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 133 of 134 PageID #: 19045
                                                                                    709



12:00:53    1           Ladies and gentlemen of the jury, if you'll close

12:00:56    2   your notebooks and take them with you to the jury room, I'm

12:01:01    3   told by the clerk that your lunch is there waiting for you.

12:01:04    4           It's 12:01 by the clock here on the bench.            We'll

12:01:08    5   try to reconvene as close to 12:45 as possible.           Follow all

12:01:13    6   the instructions I've given you about your conduct,

12:01:15    7   including, of course, as you would expect me to remind you,

12:01:18    8   not to discuss the case among yourselves.          And we'll be

12:01:21    9   back at that time or close thereto, to continue with the

12:01:25   10   Defendants' cross-examination of this witness.

12:01:28   11           The jury is excused for lunch at this time.

12:01:32   12           COURT SECURITY OFFICER:        All rise.

12:01:32   13           (Jury out.)

12:01:32   14           THE COURT:     The Court stands in recess for lunch.

12:01:56   15           (Recess.)

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 2:19-cv-00123-JRG Document 332 Filed 10/09/20 Page 134 of 134 PageID #: 19046
                                                                                 710



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              10/5/2020
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/2020

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
